EXHIBIT 10.6 

 VENTURE FINANCIAL GROUP, INC.
EMPLOYEE STOCK OWNERSHIP PLAN

--------------------------------------------------------------------------------



VENTURE FINANCIAL GROUP, INC.
EMPLOYEE STOCK OWNERSHIP PLAN



Venture Financial Group, Inc., Company), and Sandra Sager, Rick Panowicz and
Jewell Manspeaker, (Trustees) agree as follows:



RECITALS



A.      The Company adopted the Venture Financial Group, Inc. Employee Stock
Ownership Plan With 401(k) Provisions (401(k) Plan), effective January 1, 1980.
  B.      The Company has, from time to time, adopted changes to the 401(k) Plan
to meet changing corporate needs and to comply with amendments required by
changes in the law and with regulatory guidance issued by the Department of
Labor (DOL) and the Internal Revenue Service (IRS).   C.      The Company and
the Trustees now wish to "spin-off" the employer funded (matching and employer
discretionary, and not employee elective deferral) Employer Stock Accounts that
are held in the ESOP portion of the Company’s 401(k) Plan to this stand alone
ESOP in order to aggregate all employer funded stock accounts into a separate
ESOP plan , within the meaning of Code section 4975(e)(7) and section 407(d)(6)
of the Employee Retirement Income Security Act of 1974 (ERISA).   D.      The
Employer and Trustee wish to also adopt the technical changes necessary for the
Plan to comply with the vesting requirements of the Pension Protection Act of
2006 and to submit the Plan and trust to the IRS for a determination letter
approving the terms of the Plan pursuant to Revenue Procedure 2006-06 and Notice
2005-101 containing the 2005 Cumulative List of Changes in Plan Qualification
Requirements.   E.      The Company hereby adopts the Plan, to be known as the
Venture Financial Group, Inc. Employee Stock Ownership Plan and Trust (Plan)
effective January 1, 2006.  

ARTICLE I - NAME, PURPOSE AND EFFECTIVE DATE

1.1      Name.     The name of this Plan and Trust shall be the Venture
Financial Group, Inc. Employee Stock Ownership Plan.  


1

--------------------------------------------------------------------------------

1.2      Purpose.     This Plan and Trust are intended to qualify under Code
sections 401(a) and 501(a) and are created to enable Eligible Employees of the
Company to acquire shares of Company Stock and to provide retirement funds and
benefits in the event of Disability. This Plan and Trust are intended to
constitute a stock bonus employee stock ownership plan (ESOP), within the
meaning of Code section 4975(e)(7) and section 407(d)(6) of the Employee
Retirement Income Security Act of 1974 (ERISA), which will invest primarily in
Company Stock pursuant to Sections 407(b)(1) and 407(d) of ERISA.   1.3     
Exclusive Benefit.     This Plan has been created and all assets acquired under
this Plan as a result of Contributions, income and other additions to the Trust
will be administered, distributed, forfeited and otherwise governed by the
provisions of this Plan and shall be administered by the Administrative
Committee for the exclusive benefit of the Participants in the Plan and their
Beneficiaries.   1.4      Employment.     Nothing contained in this Plan and
Trust document is intended nor shall it be deemed to create a contract between
the Company and any Employee. This Plan and Trust document shall not affect any
rights or obligations of the Company or any Employee to continue or terminate
employment.   1.5      Effective Date.     The effective date of this Plan and
Trust document is January 1, 2006.     This Plan and Trust contains all
Provisions required by the Code, up to and including the Economic Growth And Tax
Relief Reconciliation Act of 2001 (EGTRRA) and Job Creation and Worker
Assistance Act of 2002 (JCWAA), the final Treasury Regulations under Code
section 401(a)(9) published on April 16, 2002 and additional guidance under
EGTRRA for distributions made on or after March 28, 2005 in accordance with Code
section 401(a)(31)(B).  


2

--------------------------------------------------------------------------------



ARTICLE II - DEFINITIONS



The following words and phrases used in this Plan and Trust document shall have
the meanings described below, unless the context clearly requires a different
meaning:

2.1      Account.     "Account" means the aggregate of all records maintained by
the Administrative Committee for purposes of determining a Participant's or
Beneficiary's interest in the fund and shall include the Company Stock Account,
General Account, and any other accounts established by the Administrative
Committee.     Each Account shall also have corresponding subaccounts which
shall be maintained by the Administrative Committee as it deems necessary for
purposes including, but not limited to, distinguishing that portion of an
Account attributable to Plan Years during which the Plan is a Top-Heavy Plan or
during which the Participant is a Key Employee in a Top-Heavy Plan or is a Five
Percent (5%) Owner of the Employer. Subaccounts may be maintained by the
Administrative Committee for amounts contributed and held in the Plan
attributable to predecessor plans of the Employer.     A.      Company Stock
Account.      "Company Stock Account" means that portion of a Participant's
Account which is credited with shares of Company Stock which are purchased and
paid for by the Trust, contributed to the Trust, allocated as forfeitures and
stock dividends paid with respect to Company Stock held in the Participant's
Company Stock Account.     B.      ESOP Account.      "ESOP Account" means the
Participant's Company Stock Account and General Account.     C.      General
Account.      "General Account" means that portion of a Participant's Account
that is credited with:      1.      Company Contributions of cash;      2.     
Forfeitures other than of Company Stock;  


3

--------------------------------------------------------------------------------

             3.      Cash dividends paid with respect to Company Stock held in
the Participant's Company Stock Account;       4.      Cash distributions paid
with respect to Company Stock held in the Participant's Company Stock Account
for any Plan Year during which the Company has elected to be treated as an S
Corporation for federal income tax purposes under the Code; and       5.     
The Participant's share of such other Trust income, gains or losses properly
credited to such Account pursuant to the terms of this Plan and Trust document.
 

  The General Account shall be debited with amounts paid by the Trustee(s) for
the purchase of Company Stock or for repayment of debt incurred by the Company
or Plan for the purchase of Company Stock.     D.      Suspense Account.    
"Suspense Account" means an account established pursuant to the provisions of
the Vesting Of Accounts or Allocation Of Contributions And Forfeitures articles,
pertaining to securities purchased with an exempt loan.  

2.2      Administrative Committee.     "Administrative Committee" means the
Administrative Committee designated under the Administrative Committee article.
  2.3      Affiliated Employer.     "Affiliated Employer" shall have the meaning
described in the Top-Heavy Plan Rules article. For purposes of this Plan, all
Employees of an Affiliated Employer shall be treated as employed by a single
employer, except to the extent permitted by Code section 414(r); provided,
however, that the Employees of an Affiliated Employer shall not participate in
this Plan unless the Affiliated Employer has also adopted this Plan.   2.4     
Alternate Payee.     "Alternate Payee" means any spouse, former spouse, child or
other dependent of a Participant recognized by a domestic relations order as
having a right to receive all, or a portion of, a Participant's benefits under
the Plan.  


4

--------------------------------------------------------------------------------

2.5      Aggregation Group.     "Aggregation Group" means either a Required
Aggregation Group or a Permissive Aggregation Group, described in the Top-Heavy
article.   2.6      Annual Addition.     "Annual Addition" shall have the
meaning described in the Allocation Of Contributions And Forfeitures article.  
2.7      Associated Company.     "Associated Company" means the Employer and any
corporation which is a member of a controlled group of corporations (as defined
in Code section 414(b)) which includes the Employer; any trade or business
(whether or not incorporated) which is under common control (as defined in Code
section 414(c)) with the Employer; an organization (whether or not incorporated)
which is a member of an affiliated service group (as defined in Code section
414(m)) which includes the Employer; and any other entity required to be
aggregated with the Employer pursuant to regulations under Code section 414(o).
  2.8      Beneficiary.     "Beneficiary" means any one or more primary or
contingent beneficiaries entitled under the provisions of this Plan to receive
benefits after the death of a Participant, as limited by the Beneficiaries
article.   2.9      Board.     "Board" means the Board of Directors of the
Company.   2.10      Break In Service.     "Break in Service" means a twelve
(12) consecutive month period in which a Participant does not complete more than
five hundred (500) Hours Of Service with the Employer. An Employee shall not
incur a Break in Service for the Plan Year in which the Employee becomes a
Participant, dies, retires or suffers a disability under the Disability
Retirement article, below. Further, solely for the purpose of determining
whether a Participant has incurred a Break in Service, Hours Of Service shall be
recognized for an "authorized leave of absence" and a "maternity or paternity
leave of absence." "Authorized leave of absence" means an unpaid, temporary
cessation from active employment with the Employer pursuant to an established
nondiscriminatory policy, whether occasioned by illness, military service or any
other reason. A "maternity or paternity leave of  


5

--------------------------------------------------------------------------------

  absence" means an absence from work for any period by reason of the Employee's
pregnancy, birth of the Employee's child, placement of a child with the Employee
in connection with the adoption of such child by the Employee, or any absence
for the purpose of caring for such child for a period immediately following such
birth or placement. For this purpose, Hours Of Service shall be credited for the
computation period in which the absence from work begins only if credit therefor
is necessary to prevent the Employee from incurring a Break in Service, or, in
any other case, in the immediately following computation period. The Hours Of
Service credited for a maternity or paternity leave of absence shall be those
which would normally have been credited but for such absence, or, in any case in
which the Administrator is unable to determine such hours normally credited,
eight (8) Hours Of Service per day. The total Hours Of Service required to be
credited for a maternity or paternity leave of absence shall not exceed five
hundred one (501).   2.11      Code.     "Code" means the Internal Revenue Code
of 1986, as amended.   2.12      Company.     "Company" means Venture Financial
Group, Inc. and any successors or assigns and Associated Companies, which are
hereby designated by the Company as participating in this Plan.   2.13     
Company Stock.     "Company Stock" means qualifying employer securities as
defined in Code sections 4975(e)(8) and 409(l) as follows:     A.      The term
"Qualifying Employer Securities" means common stock issued by the Company (or by
a corporation which is a member of the same controlled group) that is readily
tradable on an established securities market.     B.      If there is no common
stock which meets the requirements of paragraph A, above, the term "Qualifying
Employer Securities" means common stock issued by the Company (or by a
corporation which is a member of the same controlled group) having a combination
of voting power and dividend rights equal to or in excess of:      1.  That
class of common stock of the Company (or of any other such corporation which is
a   member of the same controlled group) having the greatest voting power; and  
   2.  That class of common stock of the Company (or of any other such
corporation which is a member of the same controlled group) having the greatest
dividend rights.  


6

--------------------------------------------------------------------------------

  Non-callable preferred stock shall be treated as Company Stock for purposes of
the Plan if such stock is convertible at any time into stock that is readily
tradable on an established securities market (or, if applicable, that meets the
requirements of (a) and (b) next above) and if such conversion is at a
conversion price that, as of the date of the acquisition by the Plan, is
reasonable. For purposes of the immediately preceding sentence, preferred stock
shall be treated as non-callable if, after the call, there will be a reasonable
opportunity for a conversion that meets the requirements of the immediately
preceding sentence. Company Stock shall be held under the Trust only if such
stock satisfies the requirements of Section 407(d)(5) of ERISA     2.14     
Compensation.     "Compensation" shall have the meaning described in the
Allocations Of Contributions And Forfeitures article.   2.15      Contribution.
    "Contribution" means the Company's Contribution or a Participant's
Contribution as described in Contributions article.   2.16      Date Of
Reemployment.     Date of Reemployment means the date on which a former Employee
first performs an Hour Of Service for the Employer after the Employee's
reemployment.   2.17      Deemed Owned Shares.     "Deemed Owned Shares" shall
have the meaning described in the Prohibited Allocation Of Stock For S
Corporations article.   2.18      Determination Date.     "Determination Date"
shall have the meaning described in the Top-Heavy article.   2.19     
Disability.  


7

--------------------------------------------------------------------------------

  "Disability" means total and permanent disability of a Participant, by reason
of physical or mental illness, resulting in the inability to perform any gainful
employment resulting in his Termination of Employment with the Company, and
which is determined by the Social Security Administration to constitute total
and permanent disability under the federal Social Security Act.   2.20     
Direct Rollover.     "Direct Rollover" shall have the meaning described in the
Distributions article.  


2.21      Distributee.     "Distributee" shall have the meaning described in the
Distributions article.   2.22      Disqualified Person.     "Disqualified
Person" shall have the meaning described in the Prohibited Allocation Of Stock
For S Corporations article.   2.23      Eligible Employee.     "Eligible
Employee" means any Employee of the Company that is salaried, paid by the hour
or on a commission.   2.24      Eligible Participant.     "Eligible Participant"
means:     An Eligible Employee who is a Participant and is credited with one
thousand (1,000) or more Hours of Service in the Plan Year and is an Eligible
Employee on the last day of the Plan Year     A Participant who was an Eligible
Employee and who Terminated Employment during the Plan Year after having reached
his Normal Retirement Age or Early Retirement Age shall be an Eligible
Participant regardless of his credited Hours of Service in the year of such
Separation From Service.     A Participant who was an Eligible Employee and who
Terminated Employment during the Plan Year due to death shall be an Eligible
Participant regardless of his credited Hours of Service in the year of such
Termination of Employment.     A Participant who was an Eligible Employee and
who Terminated Employment during the Plan Year due to Disability shall be an
Eligible Participant regardless of his credited Hours of Service in the year of
such Termination of Employment.   2.25      Eligible Retirement Plan.    
"Eligible Retirement Plan" shall have the meaning described in the Distributions
article.   2.26      Eligible Rollover Distribution.  


8

--------------------------------------------------------------------------------

  "Eligible Rollover Distribution" shall have the meaning described in the
Distributions article.   2.27      Eligibility Computation Period.    
"Eligibility Computation Period" means the twelve (12) consecutive month period
beginning on the Employee's Employment Commencement Date, which shall be the
first Eligibility Computation Period, and subsequent Plan Years beginning with
the Plan Year in which the Participant’s first Eligibility Computation Period
ends, and each Plan Year thereafter. An Employee is not required to meet any
minimum number of Hours of Service.     Service with a predecessor employer
shall not be recognized for eligibility or determining an Employee's Entry Date
for any Employee hired by the Company as a result of any business acquisition by
or merger with the Company on or after January 1, 2006.     Service with any
predecessor employer acquired by or merged with the Company prior to January 1,
2006 shall be recognized for eligibility or determining an Employee's Entry
Date.   2.28      Employee.     "Employee" means an individual who is employed
by the Company, including officers, any portion of whose income from the Company
is subject to income tax withholding or for whom Social Security contributions
are made by the Employer, as well as any other individual qualifying as a common
law employee of the Company; provided, however, that "Employee" shall exclude
directors not employed by the Company in any other capacity.   2.29     
Employer.     "Employer" means the Company which employs the Employee.   2.30   
  Employment Commencement Date.     "Employment Commencement Date" means the
date on which an Employee first performs an Hour of Service for the Company.  
2.31      Entry Date.     "Entry Date" means the first day of the month
following the completion of an Eligibility Computation Period on which an
Eligible Employee enters the Plan pursuant to the Eligibility, Participation And
Beneficiary Designation article.  


9

--------------------------------------------------------------------------------

2.32      ERISA.     "ERISA" means the Employee Retirement Income Security Act
of 1974, as amended.   2.33      Family Member.     "Family Member" shall have
the meaning described in the Prohibited Allocation Of Stock For S Corporations
article.   2.34      Forfeiture.     "Forfeiture" means a nonvested amount
forfeited from an Employee's Account pursuant to the provisions of the Vesting
Of Accounts article.   2.35      Highly Compensated Employee.     A "Highly
Compensated Employee" for a Plan Year means a highly compensated active Employee
and a highly compensated former Employee.     A.      A highly compensated
active Employee for a Plan Year includes any Employee who performs service for
the Employer during the Plan Year and who:       1.      Was a Five Percent (5%)
Owner (as defined in Code section 416(i)(1)) of the Employer at any time during
the Plan Year or the prior Plan Year, or       2.      For the prior Plan Year
had compensation from the Employer in excess of one hundred thousand dollars
($100,000) (as adjusted pursuant to Code section 415(d)) and, if the Employer
elects for such prior Plan Year, was in the Top-Paid Group of Employees for the
prior Plan Year.         In determining who is a Highly Compensated Employee, an
Employee is in the "Top-Paid Group" of Employees for any Plan Year if such
Employee is in the group consisting of the top twenty percent (20%) of the
Employees when ranked on the basis of compensation (as defined in Code section
414(q)(4)) paid during such year. For purposes of determining the number of
Employees in the Top-Paid Group, the following Employees shall be excluded:  


10

--------------------------------------------------------------------------------

                  a.      Employees who have not completed six (6) months of
service;       b.      Employees who normally work less than seventeen and one-
half (17-1/2) hours per week;       c.      Employees who normally work during
not more than six (6) months during any year;       d.      Employees who have
not attained age twenty-one (21); and       e.      Except to the extent
provided in the Treasury Regulations, Employees who are included in a unit of
Employees covered by an agreement which the Secretary of Labor finds to be a
collective bargaining agreement between employee representatives and the
Employer.     B.      A highly compensated former Employee for a Plan Year
includes any Employee who Terminated Employment (or was deemed to have
Terminated Employment) prior to such Plan Year, performs no services for the
Employer during such Plan Year, and was a Highly Compensated Active Employee for
either the Plan Year during which the Termination of Employment occurred (or was
deemed to have occurred) or any Plan Year ending on or after the Employee's
fifty-fifth (55th) birthday.     C.      The determination of who is a Highly
Compensated Employee, including the determination of the number and identity of
Employees in the Top-Paid Group and the compensation that is considered, will be
made in accordance with Code section 414(q) and the regulations promulgated
thereunder.     D.      The Employer has elected to include Employees in the
"Top-Paid Group" of Employees from the definition of Highly Compensated
Employee.  

2.36      Hour Of Service.     "Hour of Service" shall have the meaning
described in the Service article.   2.37      Inactive Participant.    
"Inactive Participant" means a Participant who Terminated Employment or who
ceases to be an Eligible Employee and who has not yet received a complete
distribution of his Accounts from the Plan.  


11

--------------------------------------------------------------------------------

2.38      Key Employee.     "Key Employee" means any Employee or former Employee
(including any deceased employee) who at any time during the Plan Year that
includes the Determination Date was an officer of the Employer having annual
compensation greater than one hundred forty thousand dollars ($140,000) (as
adjusted under Code section 416(i)(1) for Plan Years beginning after December
31, 2002), a Five Percent (5%) Owner of the Employer, or a One Percent (1%)
Owner of the Employer having annual compensation of more than two hundred twenty
thousand dollars ($220,000). For this purpose, annual compensation means
compensation within the meaning of Code section 415(c)(3). The determination of
who is a Key Employee will be made in accordance with Code section 416(i)(1) and
the applicable regulations and other guidance of general applicability issued
thereunder.     A Beneficiary of a Key Employee shall be considered to be a Key
Employee. The Administrative Committee shall be guided by the provisions of
applicable law, regulations and guidelines in determining Key Employees for any
Plan Year and shall maintain records adequate to determine Key Employees for any
Plan Year.   2.39      Leased Employee.     "Leased Employee" means any person
who is not an Employee of the Employer and who provides services to the Employer
if:     A.      Such services are provided pursuant to an agreement between the
Employer and the leasing organization;     B.      Such person has performed
such services for the Employer or related persons on a substantially full-time
basis for a period of at least one (1) year; and     C.      Such services are
performed under primary direction or control by the Employer.     "Leased
Employee" shall not include a person who is covered under a money purchase
pension plan maintained by the leasing organization that provides for:     A.   
  A nonintegrated employer contribution rate of at least ten percent (10%) of
compensation, as defined in Code section 415(c)(3);     B.      Immediate
participation (except for employees who perform substantially all of their
services for the leasing organization and except for an individual  


12

--------------------------------------------------------------------------------

               whose compensation from the leasing organization in each Plan
Year during the four (4) year period ending with the Plan Year is less than one
thousand dollars ($1,000); and     C.      Full and immediate vesting; but only
if Leased Employees, determined without regard to this subparagraph do not
constitute more than twenty percent (20%) of the Employer's "nonhighly
compensated workforce" (as defined in Treasury Regulations section
1.414(n)-2(f)(3)(ii)).
 

2.40      Limitation Account.     "Limitation Account" means an account
maintained in accordance with the provisions of the Allocation Of Contributions
And Forfeitures article.   2.41      Limitation Year.     "Limitation Year"
means the Plan Year.   2.42      Nonallocation Year.     "Nonallocation Year"
shall have the meaning described in the Prohibited Allocation Of Stock For S
Corporations article.   2.43      Non-Key Employee.     "Non-Key Employee" means
any Employee or former Employee (and the Employee's Beneficiaries) who is not a
Key Employee.   2.44      Normal Retirement Age.     "Normal Retirement Age"
shall mean the later of:     A.      The date a participant reaches age
sixty-five (65); or     B.      The fifth (5th ) anniversary of the first day of
the Plan Year in which the Participant commenced participation in the Plan.  
2.45      Owner.     "Owner" means any person who owns or has owned at any time
during the Plan Year under consideration a portion of the outstanding stock or
voting power of the Employer. The ownership percentage of a "Five Percent (5%)
Owner" means greater than a five percent (5%) interest and means greater than a
one percent (1%) interest for a "One Percent (1%) Owner."   2.46     
Participant.     "Participant" means any Eligible Employee who has entered the
Plan in accordance with the Eligibility, Participation And Beneficiary
Designation article, and whose Account hereunder has not subsequently been
liquidated and distributed.  


13

--------------------------------------------------------------------------------

2.47      Permissive Aggregation Group.     "Permissive Aggregation Group" shall
have the meaning described in the Top- Heavy article.   2.48      Plan.    
"Plan" means the Plan created by this Plan and Trust document.   2.49      Plan
Administrator.     "Plan Administrator" means the Administrative Committee
designated under the Administrative Committee article.   2.50      Plan And
Trust Document.     "Plan and Trust Document" means this document.   2.51     
Plan Year.     "Plan Year" means the accounting year of the Plan and Trust,
which shall be the twelve (12) month period ending December 31.   2.52     
Qualified Domestic Relations Order (QDRO).     "Qualified Domestic Relations
Order (QDRO) " shall have the meaning described in the Assignments article.  
2.53      Qualified Participant.     "Qualified Participant" shall have the
meaning described in the Investments article.   2.54      Qualified Election
Period.     "Qualified Election Period" shall have the meaning described in the
Investments article.   2.55      Required Aggregation Group.     "Required
Aggregation Group" shall have the meaning described in the Top-Heavy article.  


14

--------------------------------------------------------------------------------

2.56      Service.     "Service" shall have the meaning described in the Service
article.   2.57      Termination Of Employment.     "Termination of Employment,
" "Terminates" or "Terminates Employment" means the date on which an Employee
ceases working for the Employer for any reason, including voluntary or
involuntary discharge before or after reaching Normal Retirement Age, or due to
death or Disability.   2.58      Top-Heavy Plan.     "Top-Heavy Plan" shall have
the meaning described in the Top-Heavy article.   2.59      Trust.     "Trust"
means the legal entity created by this Plan and Trust Document as part of the
Plan.   2.60      Trustee(s).     "Trustee(s)" means the Trustee(s) named above,
or any duly appointed successor(s), as provided in the Trustee(s)’ article.  
2.61      Trust Fund.     "Trust Fund" means all property and income held by the
Trustee(s) under this Plan and Trust document. "General Trust Fund" means that
portion of the Trust Fund other than assets representing shares of Company
Stock. "Company Stock Fund" means that portion of the Trust Fund held as shares
of Company Stock.   2.62      Valuation Date.     "Valuation Date" means the
last day of each Plan Year, and such other date or dates as may be designated in
the Trustee’s named fiduciary’s discretion pursuant to the Allocation Of Trust
Income Or Loss article, for the revaluation of Participants' Accounts.   2.63   
  Vesting Computation Period.  


15

--------------------------------------------------------------------------------

  A "Vesting Computation Period" means the Plan Year. Vesting Computation
Periods shall be counted for vesting beginning with the first Plan Year and each
subsequent Plan Year thereafter. To be credited with a Year of Service for
vesting, the Employee must complete at least one thousand (1,000) Hours Of
Service during a Plan Year.     Service with a predecessor employer whether
acquired by or merged with the Company on or after January 1, 2006 shall not be
recognized for eligibility or determining an Employee's Entry Date.     Service
with any predecessor employer, whether acquired by or merged with the Company
prior to January 1, 2006 shall be recognized for eligibility or determining an
Employee's Entry Date.   2.64      Year Of Service.     "Year Of Service" means
a twelve (12) consecutive month computation period in which the Employee
completes at least one thousand (1,000) Hours Of Service. Each Employee shall be
credited with a Year Of Service for each computation period during which the
Employee completes one thousand (1,000) Hours Of Service for purposes of
eligibility, vesting and benefit accrual.  

ARTICLE III - ELIGIBILITY, PARTICIPATION AND BENEFICIARY DESIGNATION

3.1      Entry And Participation.     Each Eligible Employee shall become a
Participant in the Plan as of the Entry Date which coincides with or which next
follows the last day of the Employee’s first Eligibility Computation Period with
the Company provided that the Employee is an Eligible Employee at the completion
of the Eligibility Computation Period.     The Administrative Committee may
adjust the Service requirement described in this article, above, as necessary,
to make the Plan available to a newly-acquired Employee group, provided that the
adjustment (1) is not more restrictive than the above requirement, and (2) does
not discriminate in favor of Highly Compensated Employees.   3.2      Inactive
Participant.     Accounts of Inactive Participants shall share in allocations of
Contributions and Forfeitures only to the extent provided in the Allocation Of
Contributions And Forfeitures article. Inactive Participant’s Accounts shall
continue to be adjusted  


16

--------------------------------------------------------------------------------

  by amounts properly credited or debited to such Accounts pursuant to the
Allocation Of Trust Income Or Loss article.   3.3      Reemployment.     A
former Employee who is reemployed by the Company before incurring five (5)
consecutive Breaks in Service who previously was a Participant in this Plan,
shall again become a Participant as of the Date Of Reemployment as an Eligible
Employee.     A former Employee who is reemployed by the Company before
incurring five (5) Breaks in Service who had not satisfied the requirements to
become a Participant in this Plan before his Termination of Employment, shall
become a Participant pursuant to the Entry and Participation article, by
completing an Eligibility Computation Period following reemployment in which the
Employee completes at least one thousand (1,000) Hours of Service. In such
cases, the commencement of the Eligibility Computation Period will be the
original employment date and the period of service prior to the period of
severance will be counted as Service.   3.4      Administrative Committee
Control.     Compliance with these eligibility requirements shall be determined
by the Administrative Committee. The Administrative Committee shall advise each
Employee of his or her entry into the Plan as a Participant. The Administrative
Committee shall also provide each Participant with a Summary Plan Description
not later than the later of (i) one hundred twenty (120) days of the adoption of
the Plan or (ii) ninety (90) days following the date the Participant enters the
Plan. If the Plan is materially amended, the Administrative Committee must
deliver a revised Summary Plan Description or Summary of Material Modifications
to each Participant no later than two hundred ten (210) days after the end of
the Plan Year in which the change is adopted.   3.5      Combination Of Plan.  
  The Plan may not be combined with any other defined benefit or defined
contribution plan, other than an ESOP in order to satisfy the non-discrimination
rules set forth in Code section 401(a).   3.6      Integration.     The Plan may
not be integrated with social security.  


17

--------------------------------------------------------------------------------

3.7      Omission Of Eligible Employee.     If an Employee who should have been
included as a Participant for a Plan Year was erroneously omitted and discovery
of the omission is made after the contribution by the Employer is made and
allocated and the forfeitures are allocated (if appropriate), the Employer may
make an additional contribution on behalf of the omitted Employee in an amount
equal to the sum of (i) the amount which the Employer would have contributed on
the omitted Employee's behalf had the omitted Employee not been omitted plus
(ii) the amount of the forfeitures that would have been allocated to the omitted
Employee had the omitted Employee not been omitted.   3.8      Inclusion Of
Ineligible Participant.     If any person is erroneously included as a
Participant in the Plan and discovery of the erroneous inclusion is made after
the contribution by the Employer is made and allocated and the forfeitures are
allocated (if appropriate), the Employer may elect to treat the amount
contributed on behalf of and the amount allocated to the ineligible person plus
any earnings thereon as a forfeiture for the Plan Year in which the discovery is
made and apply such amount in the manner specified in the Forfeitures paragraph,
below.   3.9      Beneficiaries.     A.      Each Participant shall have the
right to designate, on forms provided by the Administrative Committee, a
Beneficiary or Beneficiaries to receive the Participant's death benefits, and
shall have the right, at any time, to revoke such designation or to substitute
another such Beneficiary or Beneficiaries without the consent of any
Beneficiary; provided, however, that a married Participant and spouse shall both
designate any non-spouse Beneficiary or Beneficiaries, unless the spouse cannot
be located or unless otherwise permitted by law. Any designation by a married
Participant and spouse of a non-spouse Beneficiary must be made by the
Participant in writing and be consented to in writing by the Participant's
spouse. Such spouse's written consent must designate a beneficiary who may not
be changed without spousal consent (unless the spousal consent expressly permits
designations by the Participant without any requirement of further spousal
consent), acknowledge the effect of such election, and be witnessed by a Plan
representative or a notary public. Such consent shall not be required if it is
established to the satisfaction of the Administrative Committee that the
required consent cannot be obtained because there is no spouse, the spouse
cannot be located, or other circumstances that may be prescribed by Treasury
regulations. The election made by the Participant and consented to by the
Participant's spouse may be revoked by the  


18

--------------------------------------------------------------------------------

               Participant in writing without the consent of the spouse at any
time prior to the Participant's death. Any new election must comply with the
requirements of this subparagraph. A former spouse's waiver shall not be binding
on a new spouse.     B.      If, upon the death of a Participant or Beneficiary,
there is no valid designation of Beneficiary on file, the Administrative
Committee shall designate as the Beneficiary, in order of priority:       1.   
  The surviving spouse;       2.      The surviving children, including adopted
children, in equal shares, or their issue by right of representation;       3. 
    Surviving parents, in equal shares; or       4.      The Participant's heirs
at law.     C.      If the Employee has designated the Employee's spouse as the
Employee's Beneficiary under this Agreement, such designation shall be deemed to
have been revoked in the event of a judgment, decree, order, or approval of a
settlement agreement, issued either (i) by a court of competent jurisdiction or
(ii) through an administrative process established under state law and that has
the force and effect of law under applicable state law, that dissolves such
marriage, unless the Employee designates the Employee's ex-spouse as the
Employee's Beneficiary by a new designation after the entry of such judgment,
decree, order or approval of a settlement agreement.  



ARTICLE IV – CONTRIBUTIONS



4.1      Company Contributions.     A.      The Company shall make a
discretionary Contribution to the Trust in such amount as is determined by its
Board of Directors, to be credited to Plan Accounts as of the last day of each
Plan Year.     B.      Company Contributions to all Accounts in the ESOP shall
not exceed an amount which is estimated to constitute an allowable deduction
under Code section 404(a), except as provided in this article. Any Company
Contribution in excess of the allowable deduction limit under Code section
404(a) may be held in the Plan and carried over to the succeeding tax year and
will apply towards the Code section 404(a) deduction limit for the  


19

--------------------------------------------------------------------------------

  succeeding tax year. The Company Contribution shall be reduced, if necessary,
by any amount which could not be allocated to the Account of any Participant of
the Company in the preceding year due to the limitations regarding Annual
Additions, described in the Allocation Of Contributions And Forfeitures article.
Company Contributions shall be paid to the Trustee(s) on or prior to the last
day for filing the Company's federal income tax return for such year, including
any extensions of time granted for such filing. Contributions shall be made in
cash or shares of Company Stock. Contributions of shares of Company Stock shall
be valued at their fair market value, as described in the Allocation Of Trust
Income Or Loss article, as of the last day of the Plan Year, for which they are
contributed.     C.      Except as provided below and as otherwise specifically
permitted by law, it shall be impossible by operation of the Plan or of the
Trust, by termination of either, by power of revocation or amendment, by the
happening of any contingency, by collateral arrangement or by any other means,
for any part of the corpus or income of any Trust Fund maintained pursuant to
the Plan or any funds contributed thereto to be used for, or diverted to,
purposes other than the exclusive benefit of Participants or their
Beneficiaries; provided, however:      1.      In the case of a contribution
which is made by an Employer by a mistake of fact, the Trustee(s) may return
such contribution to the Employer within one (1) year after the payment of the
contribution.      2.      All contributions to the Plan are conditioned upon
deductibility of the contribution under Code section 404. To the extent that the
deduction is disallowed, the Trustee(s) shall return to the Employer such
contribution, to the extent disallowed, within one (1) year after the
disallowance of the deduction.      3.      Upon termination of the Plan, if
there is any balance remaining in the Trust after the satisfaction of all
liabilities to the Participants and their Beneficiaries, the Trustee(s) shall
return said balance to the Employer.   4.2      Participants' Optional
Investment Contributions.     Participants shall not be entitled to make
Contributions to the Trust. Rollovers shall not be accepted from plans not
sponsored by the Employer.  


20

--------------------------------------------------------------------------------

  ARTICLE V - ALLOCATION OF CONTRIBUTIONS AND FORFEITURES   5.1      Allocation
To Accounts.     A.      Company Contributions, Forfeitures and amounts in
Limitation Accounts for any Plan Year shall be allocated as of the last day of
such Plan Year to the Account of each Eligible Participant, as more particularly
described below in this article, in the ratio that such Eligible Participant's
Compensation for such Plan Year, bears to the aggregate Compensation of all
Participants.     B.      The General Account of each Eligible Participant shall
be credited as of the last day of each Plan Year with its share of the Company’s
cash Contributions for such Plan Year and Forfeitures from General Accounts for
such Plan Year. The General Account shall be debited for any payments on
purchases of Company Stock or for repayments of debt (including principal and
interest) incurred for the purchase of Company Stock for such Plan Year.     C. 
    The Company Stock Account of each Participant shall be credited with the
proportionate share of Company Stock (including fractional shares) purchased and
paid for by the Trust or contributed in kind by the Company for such Plan Year
(except for shares held as part of a Suspense Account) and with the
proportionate share of any Forfeitures of Company Stock for such Plan Year, as
of the last day of each Plan Year.     D.      In the event of a purchase of
Company Stock with an exempt loan, such Company Stock shall be credited to a
Suspense Account and shall be released and allocated to Participants' Company
Stock Accounts only to the extent the related debt has been paid by the
Trustee(s). The number of shares to be released from the Suspense Account and
allocated to Participants' Company Stock Accounts as of any Valuation Date shall
be determined by multiplying the total number of shares remaining in the
Suspense Account by a fraction, the numerator of which is the total amount of
all payments made during such year (including either principal alone or
principal and interest, as consistently applied in accordance with applicable
regulations, and as appropriate to the terms of any debt obligation incurred
under the Plan) and the denominator of which is the sum of the numerator plus
the principal and interest (as consistently applied in accordance with
applicable regulations and as appropriate to the terms of any debt obligation
incurred under the Plan) for all future years of the loan. The Administrative
Committee shall maintain adequate records of the aggregate cost basis of Company
Stock allocated to such Participant's Company Stock Account. In the event more
than one (1)  


21

--------------------------------------------------------------------------------

    class of Company Stock is purchased with an exempt loan, shares of different
classes shall be released from encumbrance in equal percentages.             
E.      "Compensation" is wages, salaries and fees from professional services
and other amounts received during the Plan Year (without regard to whether or
not an amount is paid in cash) for personal service actually rendered in the
course of employment with the Employer maintaining the Plan to the extent that
the amounts are includable in gross income (including, but not limited to,
commissions paid to salesmen, compensation for services on the basis of a
percentage of profits, commission on insurance premiums, tips, bonuses, fringe
benefits, and reimbursements or other expense allowances under a nonaccountable
Plan) as described in Regulation 1.62-2(c), and excluding the following:      
1.      Employer Contributions to a plan of deferred compensation which are not
includable in the Employer’s gross income for the taxable year in which
contributed, or Employer’s contributions under a simplified employee pension
plan to the extent such contributions are deductible by the Employee, or any
distributions from a plan of deferred compensation;       2.      Amounts
realized from the exercise of a nonqualified stock option or restricted stock
(or property) held by the Employee which either becomes freely transferable or
is no longer subject to a substantial risk of forfeiture; and       3.     
Amounts realized from the sale exchange, or other disposition of stock acquired
under a qualified stock option plan.       Compensation shall include any
elective deferrals (as defined in Section 402(g)(3) of the Code), and any amount
which is contributed or deferred by the Employer at the election of the Employee
and which is not includable in the gross income of the Employee by reason of
Sections 125, 402(e)(3), 402(h) or 403(b) of the Code covering Cafeteria Plans,
Cash or Deferred Arrangements under 401(k) Plans, Salary Reduction Arrangements
under Simplified Employees Pension Plans, and Tax- Sheltered Annuities.
Compensation shall include elective amounts that are not includable in the gross
income of the Employee by reason of Code section 132(f)(4).       The annual
Compensation of each Employee taken into account under the Plan shall not exceed
two hundred twenty thousand dollars ($220,000) (as adjusted for cost of living
increases in accordance with Code section  


22

--------------------------------------------------------------------------------

    401(a)(17)(B)). The cost-of-living adjustment in effect for a calendar year
applies to any determination period beginning in such calendar year. If a
determination period consists of fewer than twelve (12) months, the annual
compensation limit will be multiplied by a fraction, the numerator of which is
the number of months in the determination period, and the denominator of which
is twelve (12).       For all Plan Years, any reference in this Plan to the
limitation under Code section 401(a)(17) means the annual compensation limit
described in this article.       If Compensation for any prior determination
period is taken into account in determining a Participant's allocations for the
current Plan Year, the Compensation for such prior determination period is
subject to the applicable annual compensation limit in effect for that prior
period.              F.      Dividends on Company Stock held in a Participant's
Account shall be allocated to that Participant's General Account or Company
Stock Account in cash or in shares of Company Stock. Cash dividends on
unallocated shares of Company Stock used to make payments on an exempt loan
shall be allocated in accordance with the provisions of the Allocation To
Accounts article and by relative prior Account balances and then applied to make
payments on exempt loan. Cash dividends attributable to unallocated shares of
Company Stock (not used to make payments on an exempt loan), including Company
Stock acquired with an exempt loan and held in a Suspense Account, shall be
allocated among all General Accounts in the General Trust Fund. A minimum of
Company Stock with a fair market value equal to the amount of cash dividends
paid on allocated shares of Company Stock used to make payments on an exempt
loan shall be allocated to Participant's Accounts. Any dividends may, in the
sole discretion of the Administrative Committee, be distributed to the
Participants or used to repay any exempt loan properly obtained to acquire
Company Stock.       1.      For any year for which the Company has elected to
be treated as an S Corporation for federal income tax purposes under the Code, S
Corporation distributions on Company Stock held in a Participant's Account shall
be allocated to that Participant's General Account or Company Stock Account in
cash or in shares of Company Stock in proportion to the shares in the
Participant's Company Stock Account on which such distributions were paid. Cash
distributions on unallocated shares of Company Stock used to make payments on an
exempt loan shall be allocated in accordance with the Allocation To Accounts
article by relative prior  


23

--------------------------------------------------------------------------------

                   Company Stock Account balances and then applied to make
payments on the exempt loan. Shares released from the Suspense Account due to
the payment of such cash against the exempt loan shall be allocated to the
Company Stock Accounts in proportion the prior balances in the Company Stock
Accounts. Cash distributions attributable to unallocated shares of Company Stock
not used to make payments on an exempt loan, including Company Stock acquired
with an exempt loan and held in a Suspense Account, shall be allocated among all
General Accounts in the General Trust Fund. Any distributions may, in the sole
discretion of the Trustee(s), be retained and invested in the Trust Fund (in
Company Stock or other investments), or used to acquire additional shares of
Company Stock, from the Company or from any other person, including a party in
interest, to the extent in accordance with the terms of this Plan and ERISA,
generally, or used to repay any exempt loan properly obtained to acquire Company
Stock, in accordance with the Treasury Regulations under Code section 4975.

    2.      For purposes of all computations required by this article, the
accrual method of accounting shall be used to value the Trust Fund and the
assets thereof at their fair market value as of each Valuation Date. Company
Stock shall be accounted for as provided in Treasury Regulation section
1.402(a)-1(b)(2)(ii), as amended, or any regulation or statute of similar
import. A stock split of the securities held by the Plan, shall not be
considered income or appreciation of the Trust Fund. All stock splits shall be
recorded on the books of the Trust and shall adjust the number of securities
held in any account of the Plan effective on the legal effective date of the
stock split as determined by the issuer.     3.      From time to time, the
Administrative Committee may modify the accounting procedures for the purposes
of achieving equitable and nondiscriminatory allocations among the accounts of
Participants in accordance with the general concepts of the Plan, the provisions
of this Article V and the requirements of the Code and ERISA.   5.2     
Reduction For Other Pension Plan Contributions.     If during a Plan Year, an
Eligible Participant in this Plan has made any elective deferrals to a cash or
deferred arrangement maintained by the Company for such year, the amount
otherwise allocable in such year to such Participant's Account in accordance
with the Allocation To Accounts article shall be reduced pursuant to the
Allocation Limitation—More Than One (1) Defined Contribution Plan  


24

--------------------------------------------------------------------------------

  article, below; and the aggregate for such year of any such reductions in
allocations to such Participants shall be reallocated to the Accounts of all
Eligible Participants for such year, including those whose allocations were
reduced, pursuant to the Allocation to Accounts article; provided that any
Participant whose allocation was reduced shall not share in the reallocations if
the reduction under this article was greater than the total amount that would
otherwise have been allocable to such Participant under the Allocation to
Accounts article.   5.3      Limitations On Contributions - Annual Addition.    
A.      Except to the extent otherwise permitted in the Restoration Procedures
article and for catch-up contributions under EGTRRA section 631 and Code section
414(v), if applicable, the Annual Addition to a Participant's Account for any
Limitation Year when aggregated with all contributions to all Plans maintained
by the Employer shall not exceed the lesser of:      1.      Forty thousand
dollars ($40,000) (as adjusted for increases in the cost-of-living under Code
section 415(d)), or      2.      One hundred percent (100%) of the Participant's
Compensation, within the meaning of Code section 415(c)(3), for the Limitation
Year.      The Compensation limit referred to in 2, above, shall not apply to
any contribution for medical benefits after Separation From Service (within the
meaning of Code section 401(h) or section 419A(f)(2)), which is otherwise
treated as an Annual Addition.     B.      "Annual Addition" means the sum of
Employer contributions, voluntary Employee contributions and forfeitures
allocated to the Accounts of a Participant under this Plan and any other defined
contribution plan of the Employer for the Limitation Year to which the
allocation pertains (whether or not allocated in such year). If Company Stock
has been acquired with an exempt loan, Annual Additions under Code section
415(c) may be calculated under either of two methods:      1.      The amount of
the employer contributions to the ESOP used to repay a loan, or      2.      The
value of the employer securities allocated to participants if that amount is
less than the amount determined using employer contributions.  


25

--------------------------------------------------------------------------------

           If the Annual Additions are calculated with respect to employer
contributions, appreciation in the he stock’s value from the time it entered the
suspense account will not be counted for Code section 415 purposes pursuant to
Regs. 54.4975–1 11(a)(8)(ii) and 54.4975–7(b)(8)(iii). If the Company Stock is
not acquired with an exempt loan, the fair market value of the Company Stock is
treated as an Annual Addition.       In any year for which the Company has not
elected to be treated as an S Corporation for federal income tax purposes under
the Code, if no more than one-third (1/3) of the Company Contribution for such
year is allocated pursuant to the Allocation To Accounts article to Highly
Compensated Employees.       Annual Addition shall not include:       1.     
Forfeitures of shares of Company Stock acquired with the proceeds of a loan; or
      2.      Company Contributions used in repayment of interest on such a loan
and debited against such Participant's Account.     C.      In the event that,
as a result of the allocation of Forfeitures, a reasonable error in estimating a
Participant's Compensation or other limited facts and circumstances which the
Internal Revenue Service finds to be applicable, an amount which would otherwise
be allocated would result in the Annual Addition limitation being exceeded with
respect to any Participant, the excess amount shall be eliminated:       1.     
First, by reallocating any remaining excess among the Accounts of all other
Eligible Participants for the Plan Year pursuant to the Allocation To Accounts
article; provided, however, that the Annual Addition has not already been
exceeded for all Eligible Participants; and       2.      Second, in the event
that such a reallocation would cause the Annual Addition limit to exceed with
respect to any other Eligible Participant, the excess amount remaining after the
reallocation required by 1, above, shall be held unallocated in a Limitation
Account and shall be reallocated to all Eligible Participants pursuant to the
Allocation To Accounts article as of the last day of the next succeeding Plan
Year. Amounts so held in Limitation Accounts must be allocated to Participants'
Accounts before Company Contributions which would be applicable to the Annual
Addition are credited to Accounts in succeeding years.  


26

--------------------------------------------------------------------------------

5.4      Restoration Procedures.     A.      In the event that a Participant's
Account was improperly excluded in any Plan Year from an allocation of Company
Contributions and Forfeitures pursuant to the Allocation To Accounts article,
such Participant's Account shall be restored to its correct status in the amount
as follows:      1.      First, an amount which is computed on the same basis as
was the allocation of Company Contributions and Forfeitures which were properly
allocated to Eligible Participants under the Allocation To Accounts article in
each year for which restoration is necessary; and      2.      Second, an amount
of Trust Fund income, gain or loss which is computed on the same basis as was
the allocation of Trust Fund income, gain or loss which was properly allocated
to Participants' Accounts under the Allocation At Valuation Date article in each
year for which restoration is necessary.     B.      The Company may contribute
an amount which is necessary to fully restore the Account of each of its
improperly excluded Participants. No Company Contributions and Forfeitures shall
be allocated pursuant to the Allocation To Accounts article to the Account of
any Participant until the Account of each of its improperly excluded
Participants has been fully restored.   5.5      Prohibited Allocations Of
Stock.     If any party sells Company Stock to this Plan (Seller) in any year
during which the Company has not elected to be an S Corporation for federal
income tax purposes under the Code, and following such sale at least thirty
percent (30%) of the total value of the Employer securities (within the meaning
of Code section 409(l)) outstanding as of the date of such sale is owned by this
Plan then such Seller, as well as any Participant who is a family member of such
Seller and any Participant who owns more than twenty-five percent (25%) in value
of any class of outstanding Employer securities (within the meaning of Code
section 409(l)) shall not be considered an Eligible Participant for purposes of
the allocation of such shares sold by such Seller unless such Seller files a
written certification with the Administrative Committee that such Seller will
not be electing the nonrecognition of gain provisions of Code section 1042 to
the proceeds of such sale.  


27

--------------------------------------------------------------------------------

5.6      Allocation Limitation – More Than One (1) Defined Contribution Plan.  
  A.      If the Employer contributes to more than one (1) defined contribution
plan and as a result of the allocation of Forfeitures, a reasonable error in
estimating a Participant's Compensation, a reasonable error in determining the
amount of elective deferrals under section 402(g)(3) or other limited facts and
circumstances which the Internal Revenue Service finds to be applicable, an
amount which would otherwise be allocated would result in the Annual Addition
limitation being exceeded with respect to any Participant, the excess amount
shall be eliminated as follows:      1.      Any nondeductible Employee
voluntary contributions under any other defined contribution plan, to the extent
they would reduce the excess amount will be returned to the Participant.     
2.      Any unmatched Employee salary deferrals under a cash or deferred
arrangement within the meaning of Code section 401(k), to the extent they would
reduce the excess amount will be returned to the Participant. To the extent
necessary to further reduce the excess amount, all salary deferrals under a cash
or deferred arrangement within the meaning of Code section 401(k), whether or
not there was a corresponding matching contribution, will be returned to the
Participant.      3.      If the sum of the Annual Additions to a Participant's
Accounts, in all plans, considered as one (1), would exceed said limitations,
and in the event that the return to a Participant of the Participant's
contributions under the preceding paragraphs should still fail to alleviate such
excess amount, then the amount of such excess shall be reallocated in the profit
sharing plan of the Employer then in the defined contribution pension plan (or
if more than one (1) defined contribution pension plan, in the order selected by
the Company).     B.      The otherwise permissible Annual Additions for any
Participant under this Plan may also be further reduced to the extent necessary
as determined by the Company, to prevent disqualification of benefits payable to
Participants who also may be participating in another tax-qualified pension,
profit sharing, savings or stock bonus plan of the Employer. The Employer shall
advise affected Participants of any additional limits on their Annual Additions
required by the foregoing.     C.      Any excess amounts attributed to this
Plan shall be held in the Limitation Account and reallocated in the next
Limitation Year to all of the  


28

--------------------------------------------------------------------------------

  Participants in the Plan. The excess amounts must be used to reduce Employer
Contributions for the next Limitation Year (and succeeding Limitation Years, as
necessary) for all of the Participants in the Plan, such excess amounts may not
be distributed to Participants or former Participants.   5.7      Prohibited
Allocation Of Stock For S Corporations.     A.      No Company Stock of an S
corporation may be allocated under this Plan during a Nonallocation Year for the
benefit of a Disqualified Person.     B.      The following rules apply for
purposes of this Prohibited Allocation Of Stock For S Corporations article:    
  1.      A "Nonallocation Year" means any Plan Year during which, at any time
during such Plan Year:         a.      The Plan holds Company Stock in an S
Corporation; and         b.      Disqualified Persons own at least fifty percent
(50%) of the number of shares of stock in the S Corporation.       2.      The
rules of Code section 318(a) apply for purposes of determining the fifty percent
(50%) ownership prohibition by Disqualified Persons causing a Nonallocation Year
to occur under this article, except that:         a.      The members of a
Participant's family will also include Family Members defined below;         b. 
    A Participant will not be considered as owning an option to acquire stock
and the rules of Code section 318(a)(4) do not apply; and         c.      A
Participant will be treated as owning Deemed-Owned Shares regardless of the
trust exception in Code section 318(a)(2)(B)(i).       3.      Synthetic Equity
shall be counted as outstanding stock of the Company in accordance with the
requirements of Code section 409(p)(5) and the Treasury Regulations, if any,
when determining if a Plan Year is a Nonallocation Year. If a Nonallocation Year
results          


29

--------------------------------------------------------------------------------

                     without counting Synthetic Equity, then Synthetic Equity
will not be counted if it would result in a Plan Year not being a Nonallocation
Year.     4.      "Disqualified Person" means any Participant if:       a.     
The aggregate of Deemed-Owned shares of such Participant and his Family Members
is at least twenty percent (20%) of the number of Deemed-Owned Shares of stock
in the S Corporation; or       b.      In the case of a Participant not
described in the preceding paragraph, the number of Deemed-Owned shares of such
Participant is at least ten percent (10%) of the number of Deemed-Owned Shares
of stock in the S Corporation; or       c.      He is a Family Member of a
Disqualified Person under paragraph a, has Deemed-Owned Shares and is not
otherwise treated as a Disqualified Person under paragraph 4a, above.     5.   
  "Deemed-Owned Shares" means with respect to any Participant:       a.      The
Company Stock in the S Corporation allocated to a Participant under the Plan;
and       b.      A Participant's shares of the stock in the S Corporation that
is held by the Plan, but not allocated under the Plan to Participants. A
Participant's share of unallocated S Corporation stock is the amount of
unallocated stock that would be allocated to such Participant if the unallocated
stock were allocated to all Participants in the same proportion as the most
recent stock allocation under the Plan; and               c.      Synthetic
Equity, which shall be counted as Deemed-Owned Shares of the Participant in
accordance with the requirements of Code section 409(p)(5) and the Treasury
Regulations.     6.      "Family Member" means with respect to any Participant:
      a.      The Participant's spouse, except if they are legally separated
under a decree of divorce or separate maintenance;  


30

--------------------------------------------------------------------------------

                    b.      An ancestor or lineal descendant of the Participant
or his spouse;       c.      A brother or sister of the Participant or his
spouse and any lineal descendant of such brother or sister; or       d.      The
spouse of any individual described in paragraphs b or c above.     7.     
"Synthetic Equity" means any stock option, warrant, restricted stock, deferred
issuance stock right or similar interest or right that gives the holder the
right to acquire or receive stock of the S Corporation in the future. Except to
the extent provided in the Treasury Regulations, Synthetic Equity also includes
a stock appreciation right, phantom stock unit, or similar right to a future
cash payment based on the value of such stock or appreciation in such value. In
addition, under the temporary and proposed Treasury Regulations, nonqualified
deferred compensation and rights to acquire interest in certain related entities
are also considered synthetic equity.  

ARTICLE VI - VESTING OF ACCOUNTS 



6.1      Accelerated Vesting.     The value of a Participant's Account shall
become fully vested when the Participant attains his Normal Retirement Age while
an Employee, or upon his Termination of Employment by reason of death.     The
value of a Participant’s Account shall become fully vested upon his Termination
of Employment by reason of Disability.  


31

--------------------------------------------------------------------------------

6.2      Regular Vesting.     Except as otherwise provided in this article, a
Participant's Account shall become vested in accordance with the following
schedule:  

  Years of    Vested     Service    Percentage    

--------------------------------------------------------------------------------

  Less than 1    0 %   

--------------------------------------------------------------------------------

  1    20 %    2    40 %    3    60 %    4    80 %    5 or more    100 %   

--------------------------------------------------------------------------------


6.3      Years Of Service.     A.      An Employee shall be credited with Years
Of Service as follows:       1.      An Employee shall be credited with one (1)
Year of Service for each Vesting Computation Period in which an Employee
performs one thousand (1,000) Hours of Service.       2.      An Employee who is
absent from work for maternity or paternity leave shall be credited for purposes
of this article with Service as described in the Service article from the date
she was first absent from work to the earlier of the anniversary of that date or
the date she again performs an Hour of Service for the Company.       3.      If
an Employee Terminates Employment prior to his earning any vested percentage,
once the Participant has incurred five (5) consecutive Breaks in Service, his
Service prior to such Separation From Service shall be disregarded for vesting
purposes in the event of a return to Service.       4.      In the case of an
Employee who incurs a Break in Service followed by a return to Service, Service
prior to the Break in Service shall be excluded for purposes of vesting in the
Account established after he has returned to Service until he has completed one
(1) Year of Service subsequent to his return to Service.       5.      In the
case of an Employee who has five (5) consecutive Breaks in Service followed by a
return to Service, all Years of Service after  


32

--------------------------------------------------------------------------------

                           such break in Service shall be disregarded for
purposes of determining the vested percentage of the Participant's Company
Account attributable to allocations made for Plan Years prior to such break in
Service.

6.4      Forfeitures.     The forfeiture of that portion of a Participant's
Account in which the Participant is not vested shall occur on the earlier of:  
  A.      The last day of the Plan Year next following, or coincident with, the
distribution of the entire Vested portion of the Participant's Account; or    
B.      The last day of the Plan Year in which the Participant incurs five (5)
consecutive one (1) year Breaks In Service.      If the Participant had no
Vested Account at the time of the Participant's     Termination Of Employment,
the preceding sentence shall apply as if a distribution of the Participant's
Account occurred on the date of the Participant's Termination Of Employment. If
the Participant has been reemployed prior to the time of forfeiture, no
forfeiture shall occur.     A.      If a distribution was made to the
Participant of less than his entire vested interest, his Account shall be
recredited as of his reemployment date to his Account which contains any
undistributed vested amount if he repays the full amount of the prior
distribution before the date on which he would otherwise have incurred five (5)
consecutive Breaks in Service. If the Participant does not fully repay the prior
distribution within such period, only that portion of his Account determined as
follows (and including both his restored Participant suspense account and any
undistributed vested interest) shall be recredited on that date:  



Recredited Amount = AB(UV/V)

 

    For purposes of applying this formula, AB is the total Account balance at
the Participant's date of Separation From Service, UV is the undistributed
vested interest and V is the amount of the vested Account balance at the
Participant's date of Separation From Service.
             B.      If the former Participant has not received a complete
distribution of his vested interest (by election, or otherwise), the unvested
amount of his Account shall be held in a Participant suspense account until he
incurs five (5) consecutive Breaks in Service. Such amounts shall then be
forfeited  


33

--------------------------------------------------------------------------------

             and allocated as of the next Valuation Date in the manner provided
in the Allocation To Accounts article.     C.      Participant suspense accounts
shall share in the allocation of Trust income or loss on every Valuation Date
unless forfeited on or prior to such date.     D.      Forfeitures which are
allocable as of a given Valuation Date shall be added to the Company's
discretionary Contribution for such year and allocated as of such date to the
Accounts of then Eligible Participants as provided in Allocations To Account
article.     E.      If a portion of a Participant's Account is forfeited,
Qualifying Employer Securities allocated under the Allocation Of Contributions
And Forfeitures article must be forfeited only after other assets. If interests
in more than one (1) class of Qualifying Employer Securities have been allocated
to a Participant's Account, the Participant must be treated as forfeiting the
same proportion of each such class. If a distribution of Qualifying Employer
Securities is made from a Participant's Account, the Participant will receive a
proportional distribution of each such class of Qualifying Employer Securities.
    F.      If a former Participant who has suffered a forfeiture in accordance
with the preceding paragraph is reemployed as an Employee by the Company and
repays to the Plan all money distributed from his Account prior to the date he
would otherwise have incurred five (5) consecutive Breaks in Service, any
amounts so forfeited (unadjusted for any increase or decrease in the value of
Trust assets subsequent to the Valuation Date on which the forfeiture occurred)
shall be reinstated to the Participant's Account within a reasonable time after
such repayment. Such reinstatement shall be made from Forfeitures of
Participants occurring during the Plan Year in which such reinstatement occurs
to the extent such Forfeitures are attributable to Contributions by the same
Company and earnings on such Contributions; provided, however, if such
Forfeitures are not sufficient to provide such reinstatement, the reinstatement
shall be made from the current year's Contribution by the Company to the Plan. A
former Participant who was deemed cashed out due to having a zero (0)
nonforfeitable portion of his Account will be restored in his Account balance if
reemployed prior to the date he would have incurred five (5) consecutive Breaks
in Service.  

6.5 Divestment.

        
Except as provided under the Forfeitures article, the Reduction For Other
Pension Plan Contributions article and the Alienation And QDROs article a
Participant's vested rights shall not be subject to divestment for any reason.

34

--------------------------------------------------------------------------------

6.6      Absence Of Participant.     If, according to the records of the Plan,
all or a portion of a Participant's vested Account becomes payable under the
Distributions article, and the Participant or his Beneficiary has not made a
claim for benefits, and the Administrative Committee, after a reasonable search,
cannot locate the Participant or his Beneficiary, the vested Account shall be
forfeited and reallocated in accordance with the Allocation To Accounts article
on the day the Participant incurs a Break in Service, or such later date as the
Administrative Committee may determine. If the Participant or his Beneficiary
subsequently presents a valid claim for benefits to the Administrative
Committee, the Administrative Committee will reinstate the amount of the vested
Account balance that had been forfeited, unadjusted by any gains or losses
attributable to such amount.   6.7      No Reduction In Vesting.     An
individual who was a Participant immediately preceding the effective date of any
subsequent amendment to this Plan and Trust Document or a Participant in a
predecessor plan by merger, shall have the choice of having his vested
percentage in such plan's or former plan's Account balance determined by the
terms of such plan immediately prior to such amendment or merger if such
provisions would provide a greater vested percentage at any relevant time in
such Account balance.   6.8      Amendments To Vesting Schedule.     A. Election
Of Prior Vesting Schedule.       If the Plan's vesting schedule is amended or if
the Plan is amended in any way that directly or indirectly affects the
computation of a Participant's nonforfeitable percentage, or if the Plan is
deemed amended by an automatic change to or from a Top-Heavy Plan vesting
schedule, each Participant with at least three (3) Years Of Service with the
Employer may elect within a reasonable period (described in the Election Period
paragraph, below) after the adoption of the amendment or change, to have such
Participant's nonforfeitable percentage computed under the Plan without regard
to such amendment or change.     B. Election Period.           The election
period shall begin when the Plan amendment is adopted, and end on the latest of
the following dates:  


35

--------------------------------------------------------------------------------

            1. The date which is sixty (60) days after the date on which the
Plan amendment is adopted;       2. The date which is sixty (60) days after the
Plan amendment becomes effective; or       3. The date which is sixty (60) days
after the day on which the Participant is issued written notice of the Plan
amendment by the Employer or the Plan Administrator.     C.      Service
Requirements.             A Participant shall be considered to have completed
three (3) Years Of Service if the Participant
        has completed three (3) Years Of Service prior to the expiration of the
election period.     D.      Election Only By Participant.       The election is
available only to an individual who is a Participant in the Plan at the time the
election is made.     E.      Irrevocable Election.       Such election shall be
irrevocable.     F.      No Effect On Vested Rights.       Such amendment shall
not reduce the Vested percentage of a Participant's Account under the
preamendment vesting schedule as of the later of the date on which such
amendment is adopted or the effective date of such amendment.  



ARTICLE VII - TOP-HEAVY PLAN RULES



7.1      Special Definitions.     For purposes of this article, the following
definitions shall apply:     A.      "Affiliated Employer" means with respect to
an Employer:       1.      Any corporation which is a member of a controlled
group of corporations (as defined in Code section 414(b)) which includes the
Employer;  


36

--------------------------------------------------------------------------------

            2. Any trade or business (whether or not incorporated) which is
under common control (as defined in Code section 414(c)) with the Employer;    
    3. Any organization (whether or not incorporated) which is a member of an
affiliated service group (as defined in Code section 414(m)) which includes the
Employer; and       4. Any other entity required to be aggregated with the
Employer pursuant to the Treasury regulations under Code section 414(o).     B. 
    "Required Aggregation Group" means each qualified plan of the Employer in
which at least one (1) Key Employee is a participant, in the Plan Year
containing the Determination Date or any of the four (4) preceding Plan Years,
and each other plan of the Employer which enables any plan of the Employer in
which a Key Employee is a participant to meet the requirements of either Code
section 401(a)(4) or Code section 410. A terminated qualified plan shall be
aggregated with other plans of the Employer if the terminated plan was
maintained within the last five (5) years ending on the Determination Date and
would, but for the fact that it terminated, be part of a Required Aggregation
Group.     C.      "Permissive Aggregation Group" means the Required Aggregation
Group and any plan of the Employer which is not in the Required Aggregation
Group but which the Employer elects as included in the Required Aggregation
Group; provided, however, that the resulting group, taken as a whole, would
continue to meet the requirements of both Code section 401(a)(4) and Code
section 410.     D.      "Determination Date" with respect to any Plan Year
means the last day of the preceding Plan Year; provided that in the case of the
first Plan Year of the Plan, the term shall mean the last day of the first Plan
Year. If the Company maintains two (2) or more qualified plans which have
different Plan Years and which must be either aggregated or are allowed to be
aggregated when determining top-heaviness pursuant to this Plan, the
Determination Date to be used for this Plan for aggregation purposes shall be
the Determination Dates of all such other plans required or permitted to be
aggregated.     E.      Top-Heavy Plan.       "Top-Heavy Plan" means the Plan
for a Plan Year if, as of the Determination Date, the aggregate of the Accounts
of Key Employees  


37

--------------------------------------------------------------------------------

  exceeds sixty percent (60%) of the aggregate of the Accounts of all Employees
under this Plan and any Plan of an Aggregation Group.   7.2      Top-Heavy
Status.     A determination shall be made each Plan Year as to whether the Plan
is a Top-Heavy Plan for such Plan Year as follows:     A.      The Plan shall be
a Top-Heavy Plan for any Plan Year if, as of the Determination Date, the
aggregate of the accounts of the Key Employees under this Plan and any plan of
an Aggregation Group, exceeds sixty percent (60%) of the aggregate of the
accounts of all Employees under this Plan and any Plan of an Aggregation Group.
    B.      In the case of a Required Aggregation Group, each plan in the group
will be considered a Top-Heavy Plan if the Required Aggregation Group is a Top
Heavy group; no plan in the group will be considered a Top-Heavy Plan if the
Required Aggregation Group is not a Top Heavy group.     C.      In the case of
a Permissive Aggregation Group, only a plan that is part of the Required
Aggregation Group will be considered a Top-Heavy Plan if the Permissive
Aggregation Group is a Top Heavy group; no plan in the Permissive Aggregation
Group will be considered Top-Heavy if the Permissive Aggregation Group is not a
Top Heavy group.     If the Plan is adopted by more than one Employer and the
adopting Employers are not all Affiliated Employers, then in accordance with
Treasury regulations section 1.416-1, Question and Answer G-2, the top-heavy
plan requirements of Code section 416 and this Top-Heavy Plan Rules article
shall be applied with respect to each individual Employer (or a group of
Employers that are treated as a single Employer pursuant to Code section 414(b),
414(c), 414(m), or 414(o)).   7.3      Benefits Taken Into Account.     For
purposes of determining Accounts under this article, the present value of the
accrued benefits and the amounts of Account balances of an Employee as of the
Determination Date shall be increased by the distributions made with respect to
the Employee under the Plan and any plan aggregated with this Plan under Code
section 416(g)(2) during the one (1) year period ending on the Determination
Date. The preceding sentence shall also apply to distributions under a
terminated plan which, had it not been terminated, would have been aggregated
with the Plan under Code section 416(g)(2). In the case of a distribution made
for a reason other than Separation From Service, death or Disability, this
provision shall be applied by substituting five (5) year period for one (1) year
 


38

--------------------------------------------------------------------------------

  period. The accrued benefits and Accounts of any individual who has not
performed services for the Employer during the one (1) year period ending on the
Determination Date shall not be taken into account.   7.4      Top-Heavy Plan
Contribution Limitation.     For any Plan Year during which the Plan is a
Top-Heavy Plan, a contribution, as determined under this article, shall be made
on behalf of each Eligible Participant who is not a Key Employee who is employed
on the last day of the plan year, regardless of whether such Employee has less
than one thousand (1,000) Hours of Service, and shall not be less than the
lesser of:     A.      Three percent (3%) of the total compensation paid or
accrued to such Employee as stated on such Employee's W-2 for the Plan Year; or
    B.      The highest percentage of total compensation (as defined in the
Allocation Of Contributions And Forfeitures article, as limited by Code section
401(a)(17), or such other amount as may be established by the Treasury
Regulations under Code section 415(d)) allocated during the Plan Year on behalf
of any Key Employee in the aggregate:       1.      To his Company Stock Account
and General Account under this Plan; and       2.      To his Company account
under all other defined contribution plans to the extent required by applicable
law and regulations; maintained by the Company in which a Key Employee is a
participant.     C.      The minimum benefit requirement of an Employer
contribution consisting of three percent (3%) of compensation shall be met by
Contributions to this Plan.  

          For purposes of this article, all defined contribution plans required
to be included in an Aggregation Group shall be treated as one (1) plan.      
The rules of this article shall not apply to any plan required to be included in
an Aggregation Group if the plan enables a defined benefit plan to meet the
requirements of Code sections 401(a)(4) or 410.       Employer matching
contributions shall be taken into account for purposes of satisfying the minimum
contribution requirements of Code section 416(c)(2) and the Plan. The preceding
sentence shall apply with respect to matching contributions under the Plan or,
if the plan provides that the minimum contribution    


39

--------------------------------------------------------------------------------

  requirement shall be met in another plan, such other plan. Employer matching
contributions that are used to satisfy the minimum contribution requirements
shall be treated as matching contributions for purposes of the actual
contribution percentage test and other requirements of Code section 401(m).  
7.5      Top-Heavy Vesting.     A.      For any Plan Year in which the Plan is a
Top-Heavy Plan, a Participant's entire Account attributable to Company
Contributions shall be vested in accordance with the following vesting schedule
if such schedule results in greater vested percentage at any relevant time:  

  Years of    Vested     Service    Percentage    

--------------------------------------------------------------------------------

  Less than 1    0 %   

--------------------------------------------------------------------------------

  1    20 %   

--------------------------------------------------------------------------------

  2    40 %   

--------------------------------------------------------------------------------

  3    60 %   

--------------------------------------------------------------------------------

  4    80 %   

--------------------------------------------------------------------------------

  5 or more    100 %   

--------------------------------------------------------------------------------


           B.      In the event the Plan ceases to be a Top-Heavy Plan in any
subsequent Plan Year:       1.      For any Participant with three (3) Years of
Service as of the last day of the first Plan Year in which the Plan is no longer
a Top-Heavy Plan, the vesting schedule in the Top-Heavy Vesting article shall
apply to such Participant's entire Company Account for such Plan Year and for
each subsequent Plan Year if such schedule results in a greater vested
percentage at any relevant time than the percentage otherwise applicable under
the Regular Vesting article; and       2.      For all Participants, the vesting
schedule in the Regular Vesting article shall apply to the portion of such
Participant's Company Account which is attributable to amounts allocated as of
such nonTop-heavy Plan Year and for each subsequent Plan Year until the Plan
again becomes a Top-Heavy Plan; provided, however, that in no event shall such a
Participant's vested percentage for the portion of the Company Account
attributable to amounts contributed during or prior to a top-heavy Plan Year be
less than the applicable percentage for the last Plan Year that the Plan was a
Top-Heavy Plan.  


40

--------------------------------------------------------------------------------

  C.      The Administrative Committee shall maintain records sufficient to
account for those portions of a Participant's Account which are attributable to
allocations made for Plan Years during which the Plan is a Top-Heavy Plan and
during which the Participant is a Key Employee or during which the Participant
is a Five Percent (5%) Owner of the Company and for the vested percentages
applicable to any portion of Participant's Account.   ARTICLE VIII - ALLOCATION
OF TRUST INCOME OR LOSS   8.1      Allocation At Valuation Date.     As of each
Valuation Date and prior to any allocation of Contributions and Forfeitures to
be made as of such date, the net income or loss of the General Trust Fund and
the Company Stock Fund since the preceding Valuation Date, including net Company
Stock appreciation or depreciation, shall be allocated to each Participant's or
Inactive Participant's Account and to each Participant suspense account held
pursuant to the Vesting Of Accounts article in the ratio that the value, as of
the preceding Valuation Date, of each such Account held in the General Trust
Fund or the Company Stock Fund, respectively, bears to the value, as of the
preceding Valuation Date, of all such Accounts invested in the General Trust
Fund or the Company Stock Fund respectively. The Administrative Committee shall
determine the net income or loss based on a statement from the Trustee(s) of the
receipts and disbursements of the fund since the preceding Valuation Date and of
the fair market value of the fund as of the Valuation Date. The Administrative
Committee shall adopt equitable procedures to establish a proportionate
crediting of Trust income or loss to those portions of Participants' Accounts
which have been contributed by or paid to Participants in the interim period
since the preceding Valuation Date.     Dividends on Company Stock held in a
Participant's Account shall be allocated to that Participant's General Account
or Company Stock Account in cash or in shares of Company Stock. Cash dividends
on unallocated shares of Company Stock used to make payments on an exempt loan
shall be allocated in accordance with the provisions of the Allocation To
Accounts article and by relative prior Account balances. Cash dividends
attributable to unallocated shares of Company Stock (not used to make payments
on an exempt loan), including Stock acquired with an exempt loan and held in a
Suspense Account, shall be allocated among all General Accounts in the General
Trust Fund. A minimum of Company Stock with a fair market value equal to the
amount of cash dividends paid on allocated shares of Company Stock used to make
payments on an exempt loan shall be allocated to Participant's Accounts. Any
dividends may, in the sole discretion of the Administrative Committee, be
distributed to the  


41

--------------------------------------------------------------------------------

  Participants or used to repay any exempt loan properly obtained to acquire
Company Stock.     For any year for which the Company has elected to be treated
as an S Corporation for federal income tax purposes under the Code, S
Corporation distributions on Company Stock held in a Participant's Account shall
be allocated to that Participant's General Account or Company Stock Account in
cash or in shares of stock in relation to proportion to the shares in the
Participant's Company Stock Account on which such distributions were paid. Cash
distributions on unallocated shares of Company Stock used to make payments on an
exempt loan shall be allocated in accordance with the Allocation To Accounts
article by relative prior Company Stock Account balances and then applied to
make payments on the exempt loan. Shares released from suspense due to the
payment of such cash against the exempt loan shall be allocated to the Company
Stock Accounts in proportion the prior balances in the Company Stock Accounts.
Cash distributions attributable to unallocated shares of Company Stock not used
to make payments on an exempt loan, including Company Stock acquired with an
exempt loan and held in a Suspense Account, shall be allocated among all General
Accounts in the General Trust Fund. Any distributions may, in the sole
discretion of the Trustee(s), be retained and invested in the Trust Fund (in
Company Stock or other investments), or used to acquire additional shares of
Company Stock, from the Company or from any other person, including a party in
interest, to the extent in accordance with the terms of this Plan and ERISA,
generally, or used to repay any exempt loan properly obtained to acquire Company
Stock, in accordance with the Treasury Regulations under Code section 4975.  
8.2      Limitation And Suspense Accounts.     Amounts held in Limitation
Accounts established pursuant to the Allocation Of Contributions And Forfeitures
article shall not share in General Trust Fund income or loss. Amounts held in
Participant suspense accounts pursuant to the Vesting Of Accounts article shall
share in General Trust Fund income or loss on every Valuation Date unless
forfeited on or prior to such date.   8.3      Separate Valuation.     The
portion of any Participant's Account invested on a segregated basis as provided
in this Plan shall be valued separately on each Valuation Date and the net
income or loss allocated to such Account shall be based on the property,
including income, gain, loss and/or other change in value of the property
constituting such portion of the Account.  

8.4      Valuation Of Trust Fund.     The Trust Fund, including all segregated
investments, shall be valued as of the last day of each Plan Year and on any
other special supplemental date or dates determined by the Trustee(s) to be
prudent and necessary for the Trustee(s) to value the Trust Fund. The Trustee(s)
shall determine the fair market value of the Trust Fund, including both the
General Trust Fund and the Company Stock Fund. If requested by the Trustee(s)
under the provisions of Accounting article, the Administrative Committee may
consult with the Trustee(s) in determining the fair market value of the Trust
Fund, including that portion invested in Company Stock, on the basis of the
Fund's fair market value. If the Company Stock is not readily tradable on an
established market or is restricted in its trading, fair market value shall be
determined by a qualified independent appraiser meeting requirements similar to
those contained in Treasury Regulations under Code section 170(a)(1). The
Trustee(s) may rely on such valuation of the Company Stock as may be determined
by a qualified, independent appraiser.  


42

--------------------------------------------------------------------------------

8.5      Rebalancing Of Investments Of Cash And Company Stock To Prohibit A
Nonallocation Year.     As of each Valuation Date or as of such other dates as
determined by the Committee and prior to any allocation of Company Stock to be
made as of such date, the Committee shall determine whether an allocation of
Company Stock may cause a Nonallocation Year to occur or cause any Participant
to become a Disqualified Person in the current or following Plan Year, as set
forth in Article 5.     A.      If in any Plan Year and prior to any Valuation
Date on which a projected allocation of Company Stock to any Participant’s
account may cause a Nonallocation Year to occur, or cause any Participant to
become a Disqualified Person, the Committee may rebalance the ratio of Company
Stock and cash in each Participant’s account so that no Participant’s Stock
Account contains more than the lesser of nine and nine-tenths percent (9.9%) of
the Company Stock held in the ESOP, or such other amount as is necessary to
prevent any Participant (including Family Members of a Participant) from
becoming a Disqualified Person or to prevent such Plan Year from becoming a
Nonallocation Year. The amount of Company Stock that will be debited from
Participants' accounts will be determined by the Committee as an exercise of a
fiduciary duty to protect the Plan's status as an ESOP.     B.      If in any
Plan Year and prior to any Valuation Date on which a projected allocation of
Company Stock to any Participant’s account may cause a Nonallocation Year to
occur, or cause any Participant to become a Disqualified Person, the Committee
may exchange Company Stock from the account of such Participant for cash from
other Participants’ accounts so that the Participant is no longer a Disqualified
Person, or is prevented from becoming a Disqualified Person or so that a
Nonallocation Year does not occur. The amount of Company Stock that will be
debited from such Participants' accounts will be determined by the Committee as
an exercise of a fiduciary duty to protect the Plan's status as an ESOP.  

ARTICLE IX - PARTICIPANTS' ACCOUNTS

9.1      Accounts.     The Administrative Committee shall maintain separate
Accounts for each Participant. Each Participant's Account shall reflect the
amounts allocated thereto and distributed therefrom and such other information
that affects the value of such Account pursuant to this Plan.  


43

--------------------------------------------------------------------------------

9.2      Value Of Accounts.     The value of a Participant's Account on any date
shall be its value as determined on the coincident or next preceding Valuation
Date, plus any Contributions or other amounts subsequently credited thereto, and
less any distributions subsequently made therefrom; provided that with respect
to any Account or portion thereof invested on a segregated basis, the value
shall be the current fair market value, including any income or loss, of the
property constituting such segregated Account. The Administrative Committee may
maintain records of Accounts to the nearest whole dollar and to the nearest
one-hundredth (1/100th) of a share of Company Stock.   9.3      Statement Of
Account.     As soon as practicable after the end of each Plan Year, the
Administrative Committee shall furnish a statement of Account to each
Participant. Values shall be reported as determined as of the last day of the
Plan Year. Upon the discovery of any error or miscalculation in an Account, the
Administrative Committee shall correct the error or miscalculation, to the
extent administratively feasible, and as soon as administratively feasible.
Statements to Participants are for reporting purposes only. No statement of
allocation, valuation or balances shall vest any right or title in any part of
the Trust Fund nor require any segregation of Trust assets, except as
specifically provided in this Plan document.  



ARTICLE X – DISTRIBUTIONS



10.1      Benefits From Trust.     Benefits under the Plan shall be distributed
solely from the Trust. The Company shall have no liability or responsibility for
benefit distributions. Distribution of benefits shall be limited to those
portions of a Participant's vested Account as provided in the Vesting Of
Accounts or Amendment, Termination And Merger articles. Distributions shall only
be made on or after a Participant's Termination of Employment if and as required
upon attaining age seventy and one-half (70- 1/2) under Code section 401(a)(9)
and Treasury regulations thereunder, or the termination of the Plan.   10.2     
Form Of Distribution.     A.      For any years during which the Company does
not elect to be treated as an S Corporation for federal income tax purposes
under the Code,  


44

--------------------------------------------------------------------------------

                      distributions of a Participant's Company Stock Account
shall be made at the election of the Participant in cash or in whole shares of
Company Stock, with the value of any fractional share being paid in cash. If the
Participant elects to receive a distribution of the Participant's General
Account in Company Stock, it shall be used to acquire whole shares of Company
Stock for the Participants' Company Stock Account, to the extent such shares are
available within the Trust, with the value of any fractional share being paid in
cash. However, if the charter of the Company restricts the ownership of all
outstanding Company Stock to Employees or to a trust under Code section 401(a),
the Administrative Committee may determine that distributions to a Participant
in a Plan Year shall be made entirely in cash, or in stock with immediate
repurchase by the Employer or the ESOP pursuant to the Put Option article. This
article is subject to the Diversification article of the Plan.

    B.      For any year for which the Company has elected to be treated as an S
Corporation for federal income tax purposes under the Code, distribution of a
Participant’s Account, including his Company Stock Account, shall be made
entirely in cash. Any balance in the Participant's Account held in shares of
Company Stock for distribution shall first be liquidated, at fair market value
within the Trust, with the value of the account distributed in cash, by
redemption by the Company from the Trust, or by distribution in kind with
immediate and simultaneous repurchase by the Company from the Distributee or his
or her Individual Retirement Account.     C.      Distributions shall be made by
the Trustee(s) according to the directions of the Administrative Committee. The
Administrative Committee shall have the authority to direct the distributions
according to the terms and conditions of the Plan. A Participant or Beneficiary
shall have the right to file a claim for benefits under the Claims article.
Distributions shall be made in cash, kind or in a combination of both as
provided elsewhere in this Form Of Distribution article.     D.      The Company
retains the power and discretion, pursuant to Code section 411(d)(6)(C), to
amend the distribution forms and options in a nondiscriminatory fashion.   10.3 
    Undistributed Amounts Upon Death.     The vested portion of any
Participant's Account which remains undistributed at his death shall be
distributed to the Participant's Beneficiary in accordance with the directions
of the Administrative Committee as provided in this article unless the
Participant has designated, and the Administrative Committee approved, an
alternative method of distribution.  


45

--------------------------------------------------------------------------------

10.4      Deferred Cash Distributions.     Where the distribution of all or any
portion of a Participant's Account is to be deferred and distributed in the form
of cash, the vested portion shall continue to be held and invested as an Account
of the Trust subject to revaluation as provided in the Allocations Of Trust
Income Or Loss article; provided, however, that at the discretion of the
Administrative Committee or the written request of a Participant or his
Beneficiary, it shall be transferred to an insured savings account, to a
certificate of deposit or to other similar investments. Interest shall be
determined according to the rules governing savings accounts, certificates of
deposit and similar instruments and shall be credited to such Participant's
Account. Savings accounts, certificates of deposit and other similar instruments
shall be part of this Trust and shall be subject to all the provisions hereof.  
10.5      Deferred Non-Cash Distribution.     Where the distribution of all or
any portion of a Participant's vested interest is deferred and is to be
distributed in a form other than cash, such vested interest shall continue to be
held as an Account of the Trust subject to revaluation as provided in the
Allocations Of Trust Income Or Loss article. Such property shall thereafter be
held for distribution in the manner designated by the Administrative Committee.
Such Accounts shall continue as part of the Trust and be subject to all the
provisions hereof, and such Accounts shall share in the allocation of Trust
income or loss as provided in the Allocations Of Trust Income Or Loss article.  
10.6      Distribution To Minor Or Incompetent Person.     In case of any
distribution to a minor or to a legally incompetent person, the Administrative
Committee may direct the Trustee(s) that the same be made for the benefit of
such person directly to such person, his legal representative or a near relative
of such person or that the Trustee(s) shall use the same directly for the
support, maintenance, or education of such person. The Trustee(s) shall not be
required to monitor or direct the application by any third (3rd) party of any
distributions made pursuant to this article.   10.7      Right Of First Refusal.
    All shares of Company Stock distributed by the Trustee(s), except those that
are publicly traded, shall be subject to a "Right of First Refusal." Such Right
of First Refusal shall provide that, prior to any subsequent transfer, the
shares must first be offered by written offer to the Company and Trust in any
order of priority. In the event that the proposed transfer constitutes a gift or
other transfer at less than fair market value, the Administrative Committee
shall so advise the  

46

--------------------------------------------------------------------------------

  Trustee(s) and the price per share shall be determined by the Trustee(s) as of
the most recent Valuation Date; or in the case of a transaction between the Plan
and a disqualified person as defined in Code section 4975(e)(2), as of the date
of the transaction. In the event of a proposed purchase by a prospective, bona
fide purchaser, the offer to the Trust shall be at the greater of fair market
value, as determined above by the Administrative Committee, or at the price
offered by the prospective, bona fide purchaser. The Trust may accept the offer
at any time during a period not exceeding fourteen (14) days after the security
holder gives written notice to the Trustee(s) that an offer by a third (3rd)
party to purchase the Company Stock has been received or that a transfer of any
kind will occur.   10.8      Put Option.     A.      For any years during which
the Company has not elected to be treated as an S Corporation for federal income
tax purposes under the Code, a Participant, or Beneficiary who receives Company
Stock shall be granted (at the time that such shares of Company Stock so
acquired are distributed to him) an option to sell, or "put" the shares, or any
part of them, to the Company, unless prohibited by state or federal law. 
However, the Trust shall have the option, but in no event the responsibility, to
assume the rights and obligations of the Company at the time the Put Option is
exercised. In the event that state or federal law precludes the Company from
honoring the put, then the Board, collectively, or the Board, individually,
shall have the option to honor the put unless the Trust exercises its option to
do so. The Put Option shall provide that, for a period of sixty (60) days after
such shares of Company Stock are distributed to a Participant or Beneficiary,
and, if the Put Option is not exercised within the sixty (60) day period, for an
additional period of sixty (60) days in the next following Plan Year (beginning
no earlier than six (6) months from the first date of the original Put Option
period), the security holder shall have the right to have the Company and/or the
Trust (as the put may specify) purchase the shares at their fair market value.
For purposes of this article, fair market value shall be based on the fair
market value of Company Stock as determined as of the Valuation Date coinciding
with or immediately preceding the date of exercise or, in the case of a
transaction between the Plan and a disqualified person as defined in Code
section 4975(e)(2), as of the date of the transaction. The terms of the payment
for the purchase of such shares of Company Stock shall be set forth in the put,
and may be either in a lump sum payment or in up to five (5) substantially equal
annual installments if the shares were distributed in a lump sum (with adequate
security and interest at a rate reasonable on the unpaid principal balance), as
determined by the Company, or the Trustee(s) if the Company assigns the Put
Option to the Trust. Payments under this Put Option article whether in a lump
sum or in  


47

--------------------------------------------------------------------------------

               substantially equal annual payments shall begin not later than
thirty (30) days after the exercise of the Put Option. The Put Option provided
for in this article shall not be required with respect to shares of Company
Stock which are readily tradable on an established market, nor shall such a Put
Option be required if the Company is a bank (as defined in Code section 581)
which is prohibited by law from redeeming or purchasing its own securities.    
B.      Except as otherwise provided in this article, a Participant may not be
required to sell Company Stock to the Company or the Trust, nor may the
Trustee(s) enter into an agreement which obligates the Trust to purchase Company
Stock. Shares of Company Stock which are held or distributed by the Trustee(s)
may be subject to restrictions on transferability as may be necessary to comply
with applicable federal and state securities or banking laws. Other than such
restrictions, and as provided in the Right Of First Refusal and Put Option
articles, no shares of Company Stock held or distributed by the Trustee(s) may
be subject to a put, call or other option or buy/sell or similar arrangement.
The provisions of this article shall continue to apply to Company Stock even
though:       Qualifying Employer securities acquired with the proceeds of an
exempt loan are fully paid for; or     The Plan ceases to be an employee stock
ownership plan as defined in Code section 4975(e)(7).  

 

10.9      Timing Of Distributions.     A.      The distribution of a
Participant’s entire vested Account, shall be made in a lump sum as soon as
administratively feasible after the end of the Plan Year in which the
Participant has a Termination of Employment. Neither the Company, the
Administrative Committee nor the Trustee(s) shall be liable for penalties
accruing to a Participant under applicable law or regulation as a result of a
distribution to such Participant before the Participant attains age fifty-nine
and one-half (59-1/2).     B.      Distributions due to Termination of
Employment due to death, Disability, or after attaining Normal Retirement Age
will commence not later than one (1) year after the end of the Plan Year in
which the Participant Terminates Employment or the Plan Year in which the
Participant reaches Normal Retirement Age regardless of whether the Participant
has a Termination Of Employment.  


48

--------------------------------------------------------------------------------

            C.      Distributions due to Termination of Employment prior to the
Participant’s Normal Retirement Age, and other than due to Disability or death,
will commence during, but before the end of, the sixth Plan Year following the
Plan Year of the Participant’s Termination of Employment. Distributions
scheduled to be paid under this article shall not commence if the Participant is
reemployed by the Employer before distribution is otherwise required to be paid
pursuant to this article.     D.      For distributions other than attaining the
Plan’s Normal Retirement Age, Disability or death, for any Plan Years during
which the Company has not elected to be treated as an S Corporation for federal
income tax purposes under the Code, the distributable Account balance of a
Participant shall not include any Company Stock acquired with the proceeds of an
exempt loan until after the end of the Plan Year in which such loan is repaid in
full.     E.      Upon Termination Of Employment after attaining Normal
Retirement Age, a Participant may elect to defer the commencement of a
distribution by providing the Committee with a written, signed notice. However,
in no event shall such distribution begin later than the sixtieth (60th) day
after the last day of the Plan Year in which occurs the Participant's Normal
Retirement Age provided, however, that:       1.      No distribution method
chosen by the Participant shall provide any payment in an amount less than that
required under this article; and       2.      Distributions shall commence no
later than:        a.      April 1 of the calendar following the calendar year
in which the Participant attains age seventy and one-half (70-1/2); or       
b.      In the case of a Participant other than a Participant who is a Five
Percent (5%) Owner with respect to the Plan Year ending in the calendar year in
which the Participant attains age seventy and one-half (70-1/2), April 1 of the
calendar year following the calendar year in which the Participant retires.    
F.      For distributions on account of a Participant's death:  


49

--------------------------------------------------------------------------------

             1.      If distribution of the Participant's vested Account has
commenced under the provisions of this article to the Participant, and the
Participant dies before receiving his entire vested Account; then the balance of
the Participant’s undistributed Account shall continue to be distributed at
least as rapidly as the method used at the Participant's date of death; and    
  2.      If a Participant dies before distribution of his vested Account has
commenced under the provisions of this article, then the undistributed vested
Account shall begin to be distributed no later than one (1) year after the last
day of the Plan Year in which the date of death occurs, and shall be completely
distributed within five (5) years after the Participant’s death; and, provided
further, that:        a.      If the Beneficiary is the deceased Participant's
surviving spouse, such distributions shall commence no later than the date on
which the Participant would have attained age seventy and one-half (70-1/2); and
       b.      If such surviving spouse dies before distributions to such
surviving spouse begin, the provisions of this article shall be applied as if
the Participant’s spouse were the Participant.       3.      Any amount
distributed to a child of a deceased Participant shall be treated as though paid
to such Participant's surviving spouse if such amount will become payable to the
surviving spouse when the child reaches majority (or such other event as may be
designated under applicable regulations).     H.      If any part of the
Participant’s vested Account balance is to be distributed to the Participant
before the Participant’s Normal Retirement Age, and such Participant’s vested
Account exceeds five thousand dollars ($5,000) (or such other amount as may be
established by applicable law or regulations), written consent of the
Participant must be obtained by the Administrative Committee for all
distributions.       In the event of a mandatory distribution, as defined in
Code Section 401(a)(31(B), in excess of one thousand dollars ($1,000) that is an
Eligible Rollover Distribution, if the Distributee does not elect to  


50

--------------------------------------------------------------------------------

    have such distribution paid directly to an Eligible Retirement Plan
specified by the Distributee in a Direct Rollover pursuant to Plan section
10.11, or to receive the distribution directly, then the Plan Administrator
shall pay the distribution in a Direct Rollover to an individual retirement
account described in Code section 408(a) or an individual retirement annuity
described in Code section 408(b) designed by the Plan Administrator, regardless
of whether the Participant has given consent.            I.  If the amount of
any distribution under this article cannot be determined by the date required
for payment under this Distributions article, payment of benefits, retroactive
to such date, shall begin no later than sixty (60) days after the earliest date
on which the amount of the distribution can be determined.   10.10     
Distributions – General Provisions.     A. If the form of distribution to a
Participant includes periodic payments, such payments shall meet the following
requirements:     1. The present value of the periodic payments to be made to a
Participant within the Participant's life expectancy shall be greater than fifty
percent (50%) of the present value of the total of such payments to be made to
the Participant and his Beneficiaries, determined as of the date such payments
are to commence.      2. The amount of the periodic payments shall be calculated
to extend not beyond the life expectancy of the Participant or life expectancies
of the Participant and his Beneficiary. For purposes of this computation, life
expectancies may be redetermined, but not more frequently than annually, to the
extent permitted by applicable law and regulation.     B. The vested portion of
any Participant's Account which remains undistributed at his death shall be
distributed to the Participant's Beneficiary in accordance with the directions
of the Administrative Committee as provided in this article.     C. With respect
to distributions under the Plan made for calendar years beginning on or after
January 1, 2003, the Plan will apply the minimum distribution requirements of
Code section 401(a)(9) in accordance with the final Treasury Regulations section
1.401(a)(9)-1 through 1.401(a)(9)-9 that were published on April 16, 2002.  


51

--------------------------------------------------------------------------------

  D.      By accepting payment of proceeds under this Plan, the Participant or
the Participant's Beneficiary receiving the payment agrees that, in the event of
overpayment, the Participant or the Participant's Beneficiary will promptly
repay the amount of overpayment without interest; provided, that, if the
Participant or the Participant's Beneficiary has not repaid the overpayment
within thirty (30) days after notice, the Participant or the Participant's
Beneficiary will also pay an amount equal to simple interest at the rate of ten
percent (10%) per annum (or the highest rate allowable, if less) on the unpaid
amount from the date of overpayment to the date of repayment, and in addition
will pay all legal fees, court costs and the reasonable time value of the
Trustee(s), Administrator or Employer, or any of their employees or agents,
related to the collection of such overpayment.   10.11      Eligible Rollover
Distributions.     A.      Direct Rollovers.       A Distributee may elect, at
the time and in the manner prescribed by the Plan Administrator, to have any
portion of an Eligible Rollover Distribution paid directly to an Eligible
Retirement Plan specified by the Distributee in a Direct Rollover.     B.     
Definitions.       1. An "Eligible Rollover Distribution" is any distribution of
all or any portion of the balance to the credit of the Distributee except that
an Eligible Rollover Distribution does not include: (i) any distribution that is
one (1) of a series of substantially equal periodic payments (not less
frequently than annually) made for the life (or life expectancy) of the
Distributee or the joint lives (or joint life expectancies) of the Distributee
and the Distributee's designated Beneficiary, or for a specified period of ten
(10) years or more; (ii) any distribution to the extent such distribution is
required under Code section 401(a)(9); (iii) the portion of any distribution
that is not includible in gross income (determined without regard to the
exclusion for net unrealized appreciation with respect to employer securities);
and (iv) hardship withdrawals as defined in Code section 401(k)(2)(B)(i)(IV),
which are attributable to the Participant's elective contributions under
Treasury Regulation section 1.401(k)- 1(d)(2)(ii).       2. An "Eligible
Retirement Plan" is an individual retirement account described in Code section
408(a), an individual retirement annuity described in Code section 408(b), an
annuity plan described in          


52

--------------------------------------------------------------------------------

      Code sections 403(a) and 403(b), a qualified trust described in Code
section 401(a) or an eligible plan under Code section 457(b) which is maintained
by a state, political subdivision of a state, or any agency or instrumentality
of a state or political subdivision of a state and which agrees to separately
account for amounts transferred into such plan from this Plan, that accepts the
Distributee's Eligible Rollover Distribution. However, in the case of an
Eligible Rollover Distribution to the surviving spouse, an Eligible Retirement
Plan is an individual retirement account or individual retirement annuity. The
definition of Eligible Retirement Plan shall also apply in the case of a
distribution to a surviving spouse, or to a spouse or former spouse who is the
alternate payee under a qualified domestic relation order, as defined in Code
section 414(p).        3. A "Distributee" includes an Employee or former
Employee. In addition, the Employee's or former Employee's surviving spouse and
the Employee's or former Employee's spouse or former spouse who is the Alternate
Payee under a qualified domestic relations order, as defined in Code section
414(p), are Distributees with regard to the interest of the spouse or former
spouse.        4. A "Direct Rollover" is a payment by the Plan to the Eligible
Retirement Plan specified by the Distributee.   10.12      Other Rights And
Options.     A.      The Company or Trustee(s) may offer to purchase any shares
of Company Stock from a Participant (or Beneficiary) at the time of the
distribution or at any time in the future.     B.      If the Beneficiary is to
be paid a lump sum distribution qualified under Code section 402(e), the Plan
Administrator shall cause the Trustee(s) to collect the proceeds of any
contracts and pay them to the Beneficiary, together with a total distribution of
all of the Participant's vested Account in a single tax year of the Beneficiary.
    C.      For purposes of this article, any amount paid to a child shall be
treated as if it had been paid to the surviving spouse if such amount will
become payable to the surviving spouse upon such child reaching majority or such
other designated event all as prescribed by the Secretary of the Treasury.  



ARTICLE XI – SERVICE




53

--------------------------------------------------------------------------------

11.1      Service.     "Service" means an Employee's total period of employment
with the Company, taking into account the definitions of the Vesting Computation
Period and the Eligibility Computation Period.   11.2      Hours Of Service.    
"Hours of Service" means:     A.      Each hour for which an Employee is paid,
or entitled to payment, for the performance of duties for the Company.     B.   
  Each hour for which an Employee is paid, or entitled to payment, by the
Company on account of a period of time during which no duties are performed
(regardless of whether the employment relationship has terminated) due to
vacation, holiday, illness, incapacity (including Disability), layoff, jury
duty, military duty or leave of absence; provided that no Hours of Service shall
be credited to an Employee:      1.      For a period during which no duties are
performed if payment is made or due under a plan maintained solely for purposes
of complying with applicable worker's compensation, unemployment compensation,
or disability insurance laws;      2.      On account of any payment made or due
to an Employee solely as reimbursement for medical or medically related expenses
incurred by the Employee.     C.      Each hour not otherwise credited under the
Plan for which back pay, irrespective of mitigation of damages, has either been
awarded or agreed to by the Employer. Such hours are to be credited to the
period or periods to which the award or agreement pertains. If this provision
results in an Employee becoming an Eligible Participant for a Plan Year in which
he was not otherwise an Eligible Participant, the Administrative Committee shall
establish equitable procedures for determining and allocating any resulting
amounts to such Employee's Account.     D.      Solely for purposes of
determining whether a Break in Service has occurred, each hour not otherwise
credited under the Plan that would have been credited if the Employee had not
been absent:      1.      By reason of pregnancy or the birth of a child of the
Employee;  


54

--------------------------------------------------------------------------------

                2.      By reason of the placement of a child with the Employee
in connection with his adoption of such child; or       3.      For purposes of
caring for any such child for a period beginning immediately following such
birth or placement.       In any case in which the Company is unable to
determine the number of hours which would otherwise normally have been credited
to such Employee (but for such absence), such individual shall be credited with
eight (8) Hours of Service for each day of such absence. The hours described in
this article shall be treated as Hours of Service only in the Eligibility
Computation Period in which the absence from work begins if the Employee would
thereby be prevented from incurring a Break in Service in such Eligibility
Computation Period or, in any other case, in the next following Eligibility
Computation Period.     E.      Each hour for any period during which an
Employee is not paid but is on an approved leave of absence, military duty or is
temporarily laid off, provided that the Employee:       1.      Returns to the
employment of the Employer immediately after the expiration of the leave or
layoff, or in the case of military duty, within one hundred twenty (120) days or
such longer period as may be prescribed by USERRA or other applicable law, after
first becoming eligible for military discharge; and       2.      Remains in the
employment of the Employer for at least thirty (30) days after such return; or  
    3.      Fails to return or remain employed as provided above by reason of
his death, Disability or retirement.       Hours of credit for such periods
shall be based on a forty (40) hour work week or, if different, on the
Employee's normally scheduled hours per week. However, if the Employee fails to
return to the employment of the Company or to remain in the employment of the
Company for at least thirty (30) days after his return for reasons other than
his death, Disability or retirement, then his original leave date shall be
deemed to be his termination date.     F.      No more than five hundred one
(501) Hours of Service shall be credited under this article to an Employee on
account of any single continuous period of time during which the Employee
performs no duties for the Company.  


55

--------------------------------------------------------------------------------

11.3      Crediting Of Hours Subject To Regulation.     The calculation of the
number of Hours of Service to be credited under article for periods during which
no duties are performed, and the crediting of such Hours of Service to periods
of time for purposes of computations under the Plan, shall be determined by the
Administrative Committee in accordance with the rules set forth in the
Department of Labor Regulation section 2530-200b-2 paragraphs (b) and (c), which
rules shall be consistently applied with respect to all Employees within the
same job classifications.   11.4      Uniformed Services Employment And
Reemployment Rights Act Of 1994.     Effective as of December 12, 1994 or such
later date as may be applicable to this Plan under section 8(h)(2) of the
Uniformed Services Employment And Reemployment Rights Act of 1994 (USERRA), an
Employee, who was absent from the Employee's position of employment by reason of
service in the uniformed services and who is reemployed, as these terms are used
in USERRA, shall be treated as not having incurred a break in service with the
Employer maintaining the Plan by reason of such person's period or periods of
service in the uniformed services. Each period served by a person in the
uniformed services shall, upon reemployment under USERRA, be deemed to
constitute service with the Employer maintaining the Plan for the purpose of
determining the nonforfeitability of the person's vested Account and for the
purpose of determining the accrual of benefits under the Plan, all to the extent
required by and as provided under USERRA.  

ARTICLE XII - FIDUCIARY RESPONSIBILITY

12.1      Authority.     The authority to control and manage the operation and
administration of the Plan shall be allocated as provided in this Plan and Trust
Document between the Board, the Administrative Committee and the Trustee(s), all
of whom are named fiduciaries under ERISA.     In addition, procedures for the
appointment of another fiduciary, or an investment manager, are described in the
Delegation Of Authority article.   12.2      Interest Of Participants And
Beneficiaries.     Each fiduciary shall discharge his duties with respect to the
Plan solely in the interest of the Participants and Beneficiaries and:  


56

--------------------------------------------------------------------------------

  A.      For the exclusive purpose of providing benefits to Participants and
their Beneficiaries;     B.      With the care, skill, prudence and diligence
under the circumstances then prevailing that a prudent man acting in a like
capacity and familiar with such matters would use in the conduct of an
enterprise of a like character and with like aims; and     C.      In accordance
with this Plan and Trust Document.   12.3      Liability.     A fiduciary shall
be liable, as provided in ERISA, for any breach of his fiduciary
responsibilities. In addition, a fiduciary under this Plan shall be liable for a
breach of fiduciary responsibility of another fiduciary under this Plan only as
provided under section 405 of ERISA and its regulations.   

12.4      Dual Capacities.     Any person or group of persons may serve in more
than one (1) fiduciary capacity with regard to the Plan. A fiduciary other than
the Trustee(s) may, with the consent of the Board, employ one (1) or more
persons to render advice and assistance with regard to any function such
fiduciary has under the Plan. The expenses of such persons shall be paid by the
Company.   12.5      Allocation Of Authority.     Except as otherwise
specifically provided in this Plan and Trust document:     A.      The Board of
Directors shall have the authority to amend and terminate the Plan, to appoint
and remove members of the Administrative Committee, and to appoint and remove
the Trustee(s).     B.      The Administrative Committee shall have the
authority in their sole discretion to:      1.      Allocate the Company's
Contribution;      2.      Maintain separate Accounts for Participants;      3. 
    Furnish and correct errors in statements of Accounts;      4.      Determine
the method, timing and media of distributions, and direct the Trustee(s) with
respect to distributions;      5.      Approve methods of distribution to
Beneficiaries;      6.      Direct the segregation of assets;      7.     
Direct distribution of the interests of incompetent persons and minors; and     
8.      Construe the terms of the Plan and Trust Document and determine all
questions of interpretation and application of their terms to determine
Participant benefits thereunder.     C.      The Trustee(s) shall have the
authority to:      1.      Establish the fair market value of the Trust Fund
through the use of qualified appraisers;  


57

--------------------------------------------------------------------------------

              2. To value segregated Accounts;         3. To employ advisors,
agents and counsel;         4. To hold the Trust assets and to render accounts
of their administration of the Trust;         5. To vote the Trust's shares of
the Company if and as provided in Voting Powers article;         6. Determine
the amount and allocation of the Trust income or loss; and         7. Appoint
and delegate duties to an investment manager.  

12.6      Prohibited Transaction.     A fiduciary shall not cause the Plan to
engage in a transaction if he knows or should know that such transaction
constitutes a prohibited transaction under section 406 of ERISA or Code section
4975, unless such transaction is exempted under section 408 of ERISA or Code
section 4975.  

ARTICLE XIII -ADMINISTRATIVE COMMITTEE

13.1      Administrative Committee.     The Board of Directors shall appoint an
Administrative Committee to manage and administer this Plan in accordance with
the provisions hereof. Each member shall serve for such term as they may
designate or until a successor member has been appointed or until removal by the
Board. Vacancies due to resignation, death, removal or other cause shall be
filled by the Board. Members who are full-time employees of the Company shall
serve without compensation for Administrative Committee service. All reasonable
expenses of the Administrative Committee shall be paid by the Company.   13.2   
  Action.     The Administrative Committee shall act by agreement of a majority
of its members, either by voting at a meeting or in writing without a meeting.
By such action, it may authorize one (1) or more members to execute documents on
its behalf. The Trustee(s), upon written notification of such authorization,
shall accept and rely upon such documents until notified in writing that the  


58

--------------------------------------------------------------------------------

  authorization has been revoked by the Administrative Committee. The Trustee(s)
shall not be deemed to be on notice of any change in the membership of the
Administrative Committee unless notified in writing. A member of the
Administrative Committee, who is also a Participant in the Plan, shall not vote
or act upon any matter relating solely to himself. In the event of a deadlock or
other situation that prevents agreement of a majority of the Administrative
Committee members, the matter shall be decided by the Board.   13.3     
Records.     The Administrative Committee shall keep on file a copy of this Plan
and Trust, including any subsequent amendments, all annual and interim reports
of the Trustee(s) and the latest annual report, Plan description and Summary
Plan Description required under Title I of ERISA for examination by Participants
during business hours. The Administrative Committee is the Plan Administrator
under ERISA and the Administrative Committee shall have the duty and authority
to comply with those reporting and disclosure requirements of ERISA which are
specifically required of the Plan Administrator.     The Administrative
Committee hereby specifically delegates to the Trustee(s) the responsibility to
be liable for income tax withholding, and to withhold the appropriate amount
from any payment made from the Trust to a Participant or Beneficiary under the
provisions of applicable law and regulation. The Administrative Committee shall
furnish the Trustee(s) with all information necessary to such withholding
function, as set forth in regulations, or, if such information is not provided
to the Trustee(s), the Administrative Committee shall assume all relevant
liability.   13.4      Power.     The Administrator shall have the discretionary
authority to interpret and construe the provisions of this Plan and to decide
any disputes and resolve any ambiguities which may arise relative to the rights
of the Employees, past and present, and their Beneficiaries, under the terms of
the Plan; provided, however, that whenever, in the administration of the Plan,
any discretionary action by the Administrator is required, the Administrator
shall exercise its authority in a nondiscriminatory manner so that all persons
similarly situated will receive substantially the same treatment.     The
Administrative Committee shall have the power and duty to do all things
necessary or convenient to effect the intent and purpose of this Plan and, not
inconsistent with any of the provisions thereof, whether or not such powers and
duties are specifically described herein and, not in limitation but in
amplification of the foregoing, and to determine all questions that shall arise
hereunder, including  


59

--------------------------------------------------------------------------------

  (if the Trustee(s) is a directed Trustee(s)) directions to and questions
submitted by the Trustee(s) on all matters necessary for it to properly
discharge its power and duties. Decisions of the Administrative Committee made
in good faith upon any matters within the scope of its authority shall be final
and binding on the Company, the Trustee(s), the Participants and their
Beneficiaries. The Administrative Committee, at all times, in making and
carrying out its decisions and directions, shall act in a uniform and
nondiscriminatory manner and may from time to time prescribe and modify uniform
rules of interpretation and administration.   13.5      Funding Policy.     The
Administrative Committee may recommend a Funding Policy for the Trust Fund,
regarding existing Trust Fund assets, bearing in mind both the short-run and
long-run needs and goals of the Plan. The Administrative Committee shall review
such policy prior to the end of each Plan Year for its appropriateness under the
circumstances then prevailing. The Funding Policy shall be communicated to the
Trustee(s) and the investment manager of the Trust Fund, if an investment
manager has been appointed, so that the investment policy of existing Trust Fund
assets can be coordinated with Plan needs. Such Funding Policy shall not,
however, be binding on the Company or constitute a request or recommendation or
an obligation to contribute cash or Company Stock to the Plan by the Company.  
13.6      Agents.     With the approval of the Board, the Administrative
Committee may from time to time or on a continuing basis, retain such agents or
advisors as are reasonably necessary to assist it in the proper performance of
its duties, specifically including legal counsel, accountants, actuaries,
investment counsel, consultants and administrative assistants. The expenses of
such agents or advisors may be paid by the Company or, if not so paid, the
Administrative Committee may direct that such expenses be paid from the General
Trust Fund.   13.7      Claims.     ERISA requires the Administrative Committee
to establish procedures for processing claims which afford Participants a
reasonable opportunity for a full and fair review of their claims. These claims
procedures contain the provisions required by the Labor Regulations at 29 CFR
2520.503-1. The Administrative Committee shall have absolute discretion to
determine Participants' and Beneficiaries' rights to benefits under the Plan.
All benefit claim decisions will be made in accordance with the terms of the
Plan documents and the Plan terms will be applied consistently to all
claimants.  A Claimant must submit a written claim and exhaust the following
claims procedures before legal recourse of any type is sought:  


60

--------------------------------------------------------------------------------

 

           A.      Filing A Benefit Claim.       A Participant, a Beneficiary or
his or her representative can initiate the benefit claim process by submitting
to the Administrative Committee fully completed distribution election forms, if
needed, or a letter clearly stating that a claim is being filed. A claim shall
not be deemed to be "filed" for the purposes of these claim and appeals
procedures however, until all necessary and applicable forms are completed and
submitted to the Administrative Committee. A claim will be considered submitted
if delivered to a member of the Administrative Committee directly, or to the
Administrative Committee, in care of the office of the Employer which handles
personnel and human resources matters.     B.      Notice Of Benefit Denial.    
  1. Timing Of Notice.         If a benefit claim is wholly or partially denied,
the Administrative Committee will notify the Participant, the Beneficiary or his
or her representative of the denial within a reasonable period of time, but no
later than ninety (90) days after the Plan's receipt of the claim. If the
Administrative Committee determines that an extension of the time for processing
the claim is needed, the Administrative Committee will notify the Participant,
the Beneficiary or his or her representative of the reasons for the extension
and the extended due date before the end of the ninety (90) day period after the
filing of the claim. The extended period will not exceed one hundred eighty
(180) days after the date of the filing of the claim.       2. Content Of
Notice.         A notice of a benefit denial will be provided in either written
form or via e-mail. The notice will provide the following information:        
a. The specific reason(s) for the denial;         b. Reference to the specific
plan provisions on which the denial is based;  


61

--------------------------------------------------------------------------------

                  c.      A description of any additional information necessary
for the claim to be granted and an explanation of why such information is
necessary; and     d.      A description of the claim review procedures, the
time limits under the procedures and a statement regarding your right to bring a
civil action under ERISA section 502(a) following a benefit appeal.

 

         C.      Appeal Of Benefit Denial.       1.      Review Process.        
The review process will be as follows:         a.      A Participant,
Beneficiary or representative will have sixty (60) days following receipt of the
notice of benefit denial in which to file an appeal of the decision with the
Administrative Committee;         b.      A Participant, Beneficiary or
representative may submit written comments, documents, records and other
information related to the benefit claim on appeal;         c.      A
Participant, Beneficiary or representative will be provided, upon request and
free of charge, access to and copies of all documents, records and other
information relevant to the benefit claim (a document is considered relevant to
the claim if it: (i) was relied upon in making the benefit decision; (ii) was
submitted, considered or generated in the course of making the benefit decision,
without regard as to whether it was relied upon in making the decision; or (iii)
demonstrates compliance in making the benefit decision with the requirement that
benefit decisions must follow the terms of the plan and be consistent when
applied to similarly situated claimants); and         d.      The review on
appeal will consider all comments, documents, records and other information
submitted by the Participant, without regard to whether such information was
submitted or considered in the initial benefit denial.       2.      Timing Of
Notice Of Appeals Decision.         The Administrative Committee will notify the
Participant, Beneficiary or his or her representative of the appeals decision
(whether or not         a      complete or partial denial) within a reasonable
period of time, but no later than sixty (60) days after the Plan's receipt of
the appeal. If the Administrative Committee determines that an extension of the
time for processing the claim is needed, the Administrative Committee will
notify the Participant, Beneficiary or his or her representative of the reasons
for the extension and the extended due date before the end of the sixty (60) day
period after the filing  


62

--------------------------------------------------------------------------------

        of the appeal. The extended period will not exceed one hundred twenty
(120) days after the date of the filing of the appeal.     3.      Content Of
Notice Of Appeals Decision.       A notice of a benefit determination on appeal
will be provided in written form or via e-mail. If the decision is in whole or
in part a denial of the appeal, the notice will provide the following
information:       a.   The specific reason(s) for the denial;      
b.   Reference to the specific plan provisions on which the denial is based;   
     c.
A statement that the Participant, Beneficiary or representative is entitled to
receive, upon request and free of charge, access to and copies of all documents,
records and other information relevant to the benefit claim (a document is
considered relevant to the claim if it: (i) was relied upon in making the
benefit decision; (ii) was submitted, considered or generated in the course of
making the benefit decision, without regard as to whether it was relied upon in
making the decision; or (iii) demonstrates compliance in making the benefit
decision with the requirement that benefit decisions must follow the terms of
the plan and be consistent when applied to similarly situated claimants); and  
     d.  A statement regarding the Participant's or Beneficiary's right to bring
a civil action under ERISA section 502(a) following a benefit denial on appeal. 
  13.8      Indemnity.     To the fullest extent permitted by law, the Company
agrees to indemnify, defend and hold harmless the members of the Administrative
Committee, both individually and collectively, against any liability whatsoever
for any action taken or omitted by them in good faith in connection with the
administration of this Plan and Trust and for any expenses or losses for which
they may become liable as a result of any such actions or nonactions, unless a
proximate result of their own willful misconduct. The Company may purchase
insurance for the Administrative Committee to cover any of their potential
liabilities with regard to the Plan and Trust.  


63

--------------------------------------------------------------------------------

13.9      Administrative Committee Duties.     In addition to the duties
contained in this Article XIII, the Administrative Committee is required to
provide any necessary instructions to the Trustee under the terms of this
Article XIII, Article XV and any associated trust agreement entered into by the
Employer and a directed or custodial trustee.  



ARTICLE XIV – INVESTMENTS



14.1      Investment Objective.     It shall be the objective of this Trust to
invest primarily (up to one hundred percent (100%) of its assets) in Company
Stock. Without limiting the generality of the foregoing, the Trustee(s) may
invest in bonds, notes, mortgages, commercial or federal paper, preferred stock,
common stock, or other securities, rights, obligations or property, real or
personal, including shares and certificates of participation issued by
investment companies or investment trusts. The Trustee(s) may cause any part or
all of the assets of this Trust to be commingled with the assets of a similar
trust qualified under Code sections 401(a) and 501(a) by causing such assets to
be invested as part of a common fund of the Trustee(s) or other fiduciary, the
provisions of which are hereby adopted. The Trustee(s) may hold such portion of
the Trust as may be deemed necessary for the ordinary administration of the
Trust Fund and disbursement of funds by depositing the same in any bank or
savings and loan institution subject to the rules and regulations governing such
deposits.     To prevent any allocation of Company Stock or Plan asset in lieu
of Company Stock in any Plan Year which would otherwise cause any Participant to
become a Disqualified Person or cause any Plan Year to become a Nonallocation
Year, the Trustee(s) may cause the Administrative Committee to rebalance the
ratio of cash and Company Stock in each Participant’s account as described in
Prohibited Allocation Of Stock For S Corporations article, above.   14.2     
Investment Directives.     To the extent permitted by law, the Trustee(s) shall
not be liable for the making of any investment at the direction of the
Administrative Committee, for the retention of any such investment in the
absence of directions from the Administrative Committee to dispose of the same,
or for the disposal or encumbrance of any investment at the direction of the
Administrative Committee.   14.3      Delegation Of Authority.  


64

--------------------------------------------------------------------------------

  The power of the Trustee(s) to direct, control or manage the investment of the
Trust Fund may be delegated to an investment manager appointed by the
Trustee(s). Such investment manager, if appointed, must acknowledge in writing
that he is a fiduciary with respect to the Trust Fund and shall then have the
power to manage, acquire, or dispose of any asset of the Trust Fund. An
investment manager must be a person who is:     A.      Registered as an
investment advisor under the Investment Advisors Act of 1940;     B.      A
bank, as defined in that Act; or     C.      An insurance company qualified to
perform such services under the laws of more than one (1) state.     If an
investment manager has been appointed, the Trustee(s) shall neither be liable
for acts or omissions of such investment manager nor be under any obligation to
invest or otherwise manage any asset of the Trust Fund, and the Trustee(s) shall
not be liable for any act or omission of the investment manager in carrying out
such responsibility except to the extent that the Trustee(s) violated the
Interest Of Participants And Beneficiaries article of this Plan and Trust
Document with respect to:     A.      Such designation;     B.      The
establishment or implementation of the procedures for the designation of an
investment manager; or     C.      Continuing the designation, in which case the
Administrative Committee would be liable in accordance with the Liability
article.   14.4      Voting Powers.     A.      At any time that the Company
Stock is not publicly traded and more than ten percent (10%) of the Plan's
assets are invested in Company Stock, Participants' voting rights as to shares
of Company Stock allocated to Company Stock Accounts shall be determined as
follows:      1.      If the Company Stock is of a Registration-Type Class of
Securities, each Participant or Beneficiary in the Plan shall be entitled to
direct the Administrative Committee as to the manner in which voting rights
attributable to shares of Company Stock allocated to such Participant's Company
Stock Account are to be exercised. The  


65

--------------------------------------------------------------------------------

     

Trustee(s) shall, promptly after receipt of such directions, vote shares of
Company Stock in accordance with such directions.


            2.      If the Company Stock is not of a Registration-Type Class of
Securities, each Participant or Beneficiary in the Plan shall be entitled to
direct the Trustee(s) as to the manner in which voting rights attributable to
shares of Company Stock allocated to such Participant's Company Stock Account
are to be exercised solely with respect to corporate matters which under Code
section 409(e)(3) must be decided by voting of outstanding shares.       3.     
The Trustee(s) shall vote any unallocated shares of Company Stock and any
allocated shares for which directions are neither received from Participants nor
required from Participants due to the matters being voted.       4.      If the
Company or Plan uses a Securities Acquisition Loan, as defined in Code section
133(b), to purchase Company Stock, each Participant or Beneficiary in the Plan
shall be entitled to direct the Trustee(s) as to the manner in which voting
rights attributable to shares of Company Stock allocated to such Participants'
Company Stock Accounts acquired with such loan is to be exercised. The
Trustee(s) shall, promptly after receipt of such directions, vote shares of
Company Stock in accordance with such directions.     B.      For purposes of
this article, the term "Registration-Type Class of Securities" means a class of
securities required to be registered under section 12 of the Securities Exchange
Act of 1934 or a class of securities which would be required to be so registered
except for the exemption from registration provided in subsection (g)(2)(H) of
such section 12.   14.5      Loans.     A.      The Trustee(s) may incur a loan
on behalf of the Trust in a manner and under conditions that will cause the loan
to be an "Exempt Loan" within the meaning of Code section 4975(d)(2) and
regulations thereunder. Any such loan shall be used primarily for the benefit of
Plan Participants and their Beneficiaries. The proceeds of each such loan shall
be used within a reasonable time after the loan is obtained, only to purchase
Company Stock, to repay the loan or to repay any prior loan used to purchase
Company Stock. Except as otherwise provided in the Plan with respect to Right of
First Refusal or the Put Option, no security acquired with the proceeds of an
exempt loan may be subject to a put, call, or other option, or buy-sell or
similar arrangement while held by and when distributed from  


66

--------------------------------------------------------------------------------

              the Plan, whether or not the Plan is then an ESOP. Any such loan
shall provide for a reasonable rate of interest, an ascertainable period of
maturity and shall be without recourse against the Plan. Any such loan shall be
secured solely by shares of Company Stock acquired with the proceeds of the loan
and shares of such Company Stock that were used as collateral on a prior loan
which was repaid with the proceeds of the current loan. Such Company Stock
pledged as collateral shall be placed in a Suspense Account and released
pursuant to the Allocations Of Contributions And Forfeitures article as the loan
is repaid. Company Stock released from the Suspense Account shall be allocated
in the manner described in the Allocations Of Contributions And Forfeitures
article. No person entitled to payment under a loan made pursuant to this
article shall have recourse against any Trust Fund assets other than the Company
Stock used as collateral for the loan, Company Contributions of cash that are
available to meet obligations under the loan and earnings attributable to such
collateral and the investment of such Contributions. Participating Employer
Contributions made with respect to any Plan Year during which the loan remains
unpaid, and earnings on such Contributions, shall be deemed available to meet
obligations under the loan, unless otherwise provided by the Company at the time
such Contributions are made.     B.      Any pledge of Company Stock as
collateral under this article shall provide for the release of shares so pledged
upon the payment of any portion of the loan. Shares so pledged shall be released
under the appropriate formula for the particular terms of the loan as provided
in the Allocations Of Contributions And Forfeitures article and Treasury
Regulation 54.4975- 7(b)(8).     C.      Payments of principal and interest on
any loan under this article shall be made by the Trustee(s) solely from:      
1.      Company Contributions available to meet obligations under the loan;    
  2.      Earnings from the investment of such Contributions including dividends
on Company Stock;       3.      Earnings attributable to Company Stock pledged
as collateral for the loan;       4.      The proceeds of a subsequent loan made
to repay the loan; and  


67

--------------------------------------------------------------------------------

                    5.      The proceeds of the sale of any Company Stock
pledged as collateral for the loan.  

                    The Contributions and earnings available to pay the loan
must be accounted for separately by the Administrative Committee until the loan
is repaid.  

           D.      Subject to the limitations on Annual Additions to a
Participant's Account, assets released from a Suspense Account by reason of
payment made on a loan during a Plan Year shall be allocated to the accounts of
all Participants entitled to an allocation of Contributions on the last day of
the Plan Year.

 

14.6      Diversification.                     Any Plan Participant who has
attained age fifty-five (55) and completed ten (10) years of participation in
this Plan, including years of participation in the Venture Financial Group, Inc.
KSOP, shall have the right to make an election to direct the Plan as to
investment of his ESOP Account. Such a Participant may elect within ninety (90)
days after the close of each of the six (6) Plan Years beginning with the Plan
Year in which the requirements of the preceding sentence are satisfied, to
diversify twenty-five percent (25%) of his Account, less any amount to which a
prior election applies. In the case of the last year to which an election
applies, fifty percent (50%) shall be substituted for twenty-five percent (25%).
 

                  The Plan shall meet these requirements of Code section
401(a)(28) either by distributing the portion of the Account covered by the
election to the Participant within the ninety (90) day period following the
Participant’s ninety (90) day Election period in the form of cash; or by
offering at least three (3) investment options, which may be made available in
another qualified plan maintained by the Employer and to which the Participant’s
diversified portion of his ESOP account may be transferred. .

                For purposes of this section, the term:



> > "Qualified Participant" means any Employee who has completed at least ten
> > (10) years of active or inactive (as described in the Inactive Participant
> > article) participation under the Plan, while this Plan constitutes an ESOP,
> > and has attained age fifty-five (55).
> > 
> > "Qualified Election Period" means the six (6) Plan Year period beginning
> > with the later of:

                      1.      The first Plan Year in which the Employee first
became a Qualified Participant, or     2.      The first Plan Year beginning
after December 31, 1986.  



ARTICLE XV - TRUSTEE(S)



15.1      Application of Trust Provisions.     The Trust provisions of this Plan
and Trust Document are controlling unless the Employer has entered into a trust
agreement with a third party independent, directed or custodial trustee. If the
Employer enters into such a trust agreement,  


68

--------------------------------------------------------------------------------

  the trust provisions of this Plan and Trust Document cease to apply and the
provisions of that instrument shall then apply. In the event the Employer,
terminates such agreement and appoints a successor trustee pursuant to the
Vacancy and Successors article, the successor trustee shall be required to sign
this Plan and Trust Document.   15.2      Duties.     The Board of Directors
shall appoint a Trustee or Trustees. The duties of the Trustee(s) shall include
but not be limited to receiving and paying funds of the Trust, safeguarding and
valuing Trust assets, investing and reinvesting the Trust Funds, as provided in
the Investments article, and carrying out the directions of the investment
manager, if an investment manager has been appointed, pursuant to the Delegation
Of Authority article. The directions of an investment manager shall be in
writing or in such other form as is acceptable to the Trustee(s). The signature
of the Trustee(s) shall be binding upon all Co-Trustee(s).   15.3     
Ownership.     The Trustee(s) shall not maintain the indicia of ownership of any
Trust assets outside the jurisdiction of the district courts of the United
States, except as authorized by regulations issued by the Department of Labor.  
15.4      Powers.     In the discharge of duties, the Trustee(s) shall have all
the powers, authority, rights and privileges of an absolute Owner of the Trust
Fund and, not in limitation of, but in amplification of the foregoing; may
receive, hold, manage, invest and reinvest, sell, exchange, dispose of,
encumber, hypothecate, pledge, mortgage, lease, grant options respecting,
repair, alter, insure, or distribute any and all property in the Trust Fund; may
borrow money, participate in reorganizations, pay calls and assessments, vote or
execute proxies, exercise subscription or conversion privileges and register in
the name of a nominee any securities in the Trust Fund; may renew, extend the
due date, compromise, arbitrate, adjust, settle, enforce or foreclose by
judicial proceedings or otherwise defend against the same, any obligations or
claims in favor of or against the Trust Fund; may exercise options, employ
agents; and, whether herein specifically referred to or not; may do all such
acts, take all such actions and proceedings and exercise all such rights and
privileges as if the Trustee(s) were the absolute Owners of any and all property
in the Trust Fund. The Trustee(s) shall have no authority or duty to determine
the amount of any Company Contribution or to enforce the payment of any Company
Contribution to them.  


69

--------------------------------------------------------------------------------

15.5      Fees.     The Trustee(s)' fees for their services as Trustee(s) shall
be such as may be mutually agreed upon by the Company and the Trustee(s), and
such fees shall be paid by the Company. No individual Trustee(s) who already
receives full-time pay from the Employer, or an association of employers, whose
employees are participants in the Plan, may receive compensation from the Trust
except for reimbursement of expenses properly and actually incurred, and shall
serve without Compensation for their service as such. However, with the approval
of the Company, individual Trustee(s) may from time to time or on a continuing
basis, retain such agents or advisors, including specifically accountants,
attorneys, investment counsel and administrators, as they consider necessary to
assist them in the proper performance of their duties. The expenses of such
agents or advisors and all other expenses of the Trustee(s) shall be paid by the
Company, and if such expenses remain unpaid for a period of sixty (60) days,
they may be paid from the General Trust Fund. The Trustee(s) shall be entitled
to charge such fees and expenses to the Trust Fund if such fees and expenses
remain unpaid for a period of sixty (60) days after an appropriate billing is
mailed by the Trustee(s) to the Company.   15.6      Accounting.     Within
sixty (60) days or within a reasonable period following the close of each Plan
Year, the Trustee(s) shall render to the Company an accounting of their
administration of the Trust during the preceding year. The Trustee(s) shall also
report to the Administrative Committee respecting determinations of the value of
the Trust Fund, as provided in the Valuation Of Trust Fund and Limitation And
Suspense Accounts articles. If the Trustee(s) determine that the Trust Fund
consists, in whole or in part, of property not traded freely on a recognized
market or that information necessary to ascertain the fair market value thereof
is not readily available to the Trustee(s), the Trustee(s) shall determine the
fair market value of such property for all purposes under the Plan and Trust
Document. In such event, the fair market value placed upon such property by the
Trustee(s) shall be conclusive and binding. However, in valuing Company Stock
held by the Trust, the Trustee(s) shall take such action as is required to
ascertain the fair market value of such property including the retention of such
counsel and independent appraisers as it considers necessary. Consistent with
the foregoing, if the Company Stock is or becomes not readily tradable on an
established securities market, then any valuation required under this Plan will
be conducted for the Trustee(s) by a qualified independent appraiser (as defined
in Code section 401(a)(28)).   15.7      Resignation.  


70

--------------------------------------------------------------------------------

  The Trustee(s) may resign at any time upon thirty (30) days written notice to
the Company and the Administrative Committee or such shorter period as may be
agreeable to the Company; provided that upon receipt of instructions or
directions from the Company or the Administrative Committee with which the
Trustee(s) are unable or unwilling to comply, the Trustee(s) may resign upon
written notice to the Company and the Administrative Committee, given within a
reasonable time under the circumstances then prevailing. After receipt of such
instructions or directions and, after resignation, the Trustee(s) shall have no
liability to the Company, the Administrative Committee, or any person interested
herein for failure to comply with such instructions or directions. The Company
may remove the Trustee(s) without cause at any time upon thirty (30) days
written notice. In case of resignation or removal of the Trustee(s), the said
Trustee(s) shall have the right of a settlement of Accounts, which may be made
at the option of the Trustee(s), either by judicial settlement in an action, in
a court of competent jurisdiction, or by agreement of settlement between the
Trustee(s) and the Company; and the Trustee(s) shall not be required to transfer
assets of the Trust Fund to a successor Trustee(s) under the Vacancy And
Successors article or otherwise until their Accounts have been settled.   15.8 
    Effect Of Final Accounting.     The written approval of any Trustee(s)
accounting by the Company or Administrative Committee shall be final as to all
matters and transactions stated or shown therein and binding upon the Company,
Administrative Committee, and all persons who then shall be or thereafter shall
become interested in this Trust. Failure of the Company or Administrative
Committee to notify the Trustee(s) within ninety (90) days after receipt of any
accounting of its disapproval of such accounting shall be the equivalent of
written approval.   15.9      Vacancy And Successors.     Resignation or removal
of the Trustee(s) shall not terminate the Trust. In the event of vacancy in the
Trusteeship of this Trust occurring at any time by resignation, removal or death
or incapacity, the Company shall appoint a successor Trustee(s) to take the
place of such Trustee(s). Any successor Trustee(s) shall have all the powers and
duties herein conferred upon the original Trustee(s). The title to all Trust
property shall automatically vest in a successor Trustee(s) without the
execution or filing of any instrument or the doing of any act, but the resigning
or removal of Trustee(s) shall, nevertheless, execute all instruments and do all
acts which would otherwise be necessary to vest such title in any successor. The
appointment of a successor Trustee(s) may be effected by the Board action to
appoint, with documentation of the successor Trustee(s) accepting appointment to
act as such being evidenced by its execution of a copy  


71

--------------------------------------------------------------------------------

  of this Plan Document or by execution of a written acknowledgement of the
complete terms of this Plan and Trust document.   15.10      Legal Counsel.    
The Trustee(s) may consult with legal counsel (who may or may not be counsel to
the Company) concerning any question which may arise with reference to their
duties under this Plan.   15.11      Investigation.     The Trustee(s) shall not
be required to make any investigation to determine the identity or mailing
address of any person entitled to benefits under this Plan and shall be entitled
to withhold making payments until the identity and mailing address of any person
entitled to benefits are certified by the Administrative Committee. In the event
that any dispute arises as to the identity or rights of persons entitled to
benefits hereunder, the Trustee(s) may withhold payment of benefits until such
dispute has been determined by a court of competent jurisdiction or has been
settled by written stipulation of the parties concerned.   15.12      Unanimous
Vote.     The action of the Trustee(s) shall be determined by unanimous vote or
other affirmative expression of all of the Trustee(s), and they shall designate
one (1) of their members to keep a record of their determination of matters to
be determined hereunder and of all dates, documents and other matters pertaining
to their administration of this Trust; however, no Trustee(s) who is a
Participant shall vote on any action relating specifically to himself, and in
the event the remaining Trustee(s) by unanimous vote thereof are unable to come
to a determination of any such question, the same shall be determined by the
Board.   15.13      Indemnification.     To the fullest extent permitted by law,
the Company agrees to indemnify, to defend, and to hold harmless the Trustee(s),
individually and collectively, against any liability whatsoever for any action
taken or omitted by them in good faith in connection with this Plan and Trust or
their duties hereunder and for any expenses or losses for which they may become
liable as a result of any such actions or nonactions unless resulting from their
own willful negligence or misconduct; and the Company may purchase insurance for
the Trustee(s) to cover any of their potential liabilities with regard to the
Plan and Trust.  


72

--------------------------------------------------------------------------------

ARTICLE XVI – AMENDMENT, TERMINATION AND MERGER

16.1      Irrevocable Trust.     The Trust shall be irrevocable but shall be
subject to amendment and termination as provided in this article.   16.2     
Amendment.     The Company reserves the right to amend this Plan and Trust
document to any extent and in any manner that it may deem advisable by action of
the Board. The Company, the Trustee(s), all Participants, their Beneficiaries
and all other persons having any interest hereunder shall be bound by any such
amendment; provided, however, that no amendment shall:     A.      Cause or
permit any part of the principal or income of the Trust to revert to the
Company, except as provided in the Company Contributions article or the
Qualification Notice article, or be used for, or be diverted to, any purpose
other than the exclusive benefit of Participants or their Beneficiaries;     B. 
    Change the duties or liabilities of the Trustee(s) without the Trustee(s)’
written assent to such amendment; or     C.      Adversely affect the then
vested benefits of any Participants.     The Employer may make any amendment it
determines necessary or desirable, with or without retroactive effect to comply
with ERISA and the Code.   16.3      Contributions.     The Company has
established the Plan with the bona fide intention and expectation that the Plan
will continue indefinitely, and that it will be able to make its Contributions
indefinitely. Except as it relates to the requirements to repay an "Exempt Loan"
as defined in Code section 4975(d)(2), used to acquire Company Stock, the
Company shall not be under any obligation to continue its Contributions or to
maintain the Plan for any given length of time. The Company may, in its sole
discretion, completely discontinue its Contributions or terminate the Plan at
any time without any liability whatsoever. The Company shall be under no
obligation to maintain the Plan for its own Employees for any given length of
time and may, in its sole discretion, terminate the Plan at any time without any
liability whatsoever. In the event of the earlier of:     A.      The
termination of this Plan; or  


73

--------------------------------------------------------------------------------

  B.      The complete discontinuance of Company Contributions hereunder, the
full value of the Accounts of all affected Participants shall become fully
vested and nonforfeitable.     In the event of partial termination of this Plan,
the full value of the Accounts of the Participants involved in the partial
termination shall become fully vested and nonforfeitable.   16.4     
Termination.     The Plan shall terminate:     A.      Upon the date specified
in a written notice of the termination of the Plan, executed by the Company and
delivered to the Trustee(s); or     B.      Upon the earlier of:       1.     
The complete accomplishment of all purposes for which the Plan was created; or  
    2.      The death of the last person entitled to receive any benefits
hereunder who is living at the date of execution of the Plan and Trust document;
provided, however, that if, upon the death of such last survivor, the Trust may
continue for a longer period without violation of any law of the jurisdiction to
which the Trust is subject. The Trust shall not be terminated upon the death of
such last survivor but shall continue until the complete accomplishment of all
the purposes for which the Plan and Trust are created, unless sooner terminated
under the other provisions hereof.   16.5      Distribution Upon Termination.  
  Upon the termination of this Plan and after payment of all expenses of the
Trust, including any Compensation then due to the Trustee(s) and agents of the
Administrative Committee, the Trust assets and all Participants' Accounts shall
be revalued according to the procedures provided in the Allocation Of Trust
Income Or Loss article. Limitation Accounts and Suspense Accounts held pursuant
to the Allocation Of Trust Income Or Loss and Contributions articles,
respectively, shall be allocated as of the date the Plan is terminated in
accordance with the Allocation Of Trust Income Or Loss article. The Trustee(s)
shall hold and distribute such Accounts as directed by the Administrative
Committee in accordance with the provisions of the Distributions article. Upon
such termination, all rights, powers, and duties to be exercised or performed by
 


74

--------------------------------------------------------------------------------

  the Company shall thereafter be exercised or performed by the Administrative
Committee, including the filling of vacancies on the Administrative Committee
and the amending of the Plan. In the event the Administrative Committee is
unable to perform, all rights, powers and duties shall be performed by the
Trustee(s).   16.6      Qualification Notice.     The Company's obligation to
make Contributions hereunder is conditioned upon the timely submission within
the initial period under Code section 401(b), and receipt of an initial
notification from the United States Department of the Treasury that this Plan is
considered a qualified Plan under Code section 401(a) and that this Trust is
considered exempt from taxation under Code section 501(a). If such initial
notification is not received, the Company and any Participant who has made
Contributions hereunder shall be entitled to recover from the Trustee(s) the
full amount of the then value of such Contributions within one (1) year after
the date the initial qualification is denied, but only if the application for
qualification is made by the time prescribed by law for filing the Employer's
return for the taxable year in which the Plan is adopted, or such later date as
the Secretary of the Treasury may prescribe. Prior to the receipt of such
notification, no Participant hereunder or his Beneficiary shall have any vested
interest in, or be entitled to, any benefit payments based on Company
Contributions made hereunder; provided, however, that upon receipt of such
notification, such vestings or entitlements shall be retroactive to the date of
their occurrence in accordance with the other provisions of this Plan, and this
article shall be of no further force or effect.   16.7      Reversion.    
Except as provided in the Company Contributions and Qualification Notice
articles, in no event shall any part of the principal or income of the Trust
revert to the Company or be used for or diverted to any purpose other than the
exclusive benefit of Participants or their Beneficiaries.   16.8      Merger.  
  In the case of any merger or consolidation with, or transfer of assets and
liabilities to, any other plan, provisions shall be made so that each
Participant in the Plan on the date thereof, if the Plan had then been
terminated, would receive a benefit immediately after the merger, consolidation
or transfer which is equal to or greater than the benefit he would have been
entitled to receive immediately prior to the merger, consolidation, or transfer,
if the Plan had then terminated. The Plan is specifically authorized to accept
transfers from, consolidate or merge with, plans of the Company.  


75

--------------------------------------------------------------------------------

    ARTICLE XVII – ASSIGNMENTS   17.1      Alienation And QDROs.     Except as
provided below, the interest herein, whether vested or not, of any Participant,
former Participant or Beneficiary, shall not be subject to alienation,
assignment, pledging, encumbrance, attachment, garnishment, execution,
sequestration, or other legal or equitable process, or transferability by
operation of law in the event of bankruptcy, insolvency or otherwise.     The
provisions of this article shall not prevent the creation, assignment or
recognition of any individual's right to a benefit payable with respect to a
Participant pursuant to a Qualified Domestic Relations Order.     The
Administrative Committee may segregate assets for a Participant's spouse or
former spouse in accordance with instructions from a duly authorized court of
law, provided such instructions in all respects satisfy the requirements of a
Qualified Domestic Relations Order as defined in Code section 414(p) and as
provided in the Assignments article.     A.      "Qualified Domestic Relations
Order" or "QDRO" means any judgment, decree or order which:      1.      Relates
to the provision of child support, alimony payments or marital property rights
to a spouse, child or other dependent of a Participant;      2.      Is made
pursuant to a state domestic relations law (including a community property law);
     3.      Creates, or recognizes the existence of, an Alternate Payee's
rights to - or assigns to an Alternate Payee the right to - receive all or a
portion of the benefits payable with respect to a Participant under the Plan;  
   4.      Clearly specifies:       a.      The name and last known mailing
address (if any) of the Participant and each Alternate Payee covered by the
order (unless such address is otherwise available to the Administrative
Committee);  


76

--------------------------------------------------------------------------------

                   b.  The amount or percentage of the Participant's benefits to
be paid by the Plan to each such Alternate Payee (or the manner in which such
amount or percentage is to be determined);         c.      The number of
payments or the period to which the order applies; and         d.      Each plan
to which the order applies.       5.      Does not require the Plan to provide
any type, form, timing or option of benefit not otherwise provided by the Plan
to a Participant;       6.      Does not require the Plan to provide increased
benefits; and       7.      Does not require benefits to be paid to an Alternate
Payee which are required to be paid to a different Alternate Payee under another
QDRO.     B.      The provisions of A.5. above shall not prevent a QDRO from
requiring benefit payments to an Alternate Payee before the Participant's
Separation From Service if such payments are made:       1.      On or after the
date which is ten (10) years before the date on which the Participant attains
(or would have attained) Normal Retirement Age; or       2.      As if the
Participant had retired on the date on which payment is to begin under the QDRO;
or       3.      In any other form permissible for Plan Participants (except a
joint and survivor annuity for the Alternate Payee and subsequent spouse).    
C.      The Administrative Committee shall establish reasonable procedures to
determine whether a domestic relations order is a QDRO and to administer
distributions under that QDRO. If any domestic relations order is received by
the Plan, the Administrative Committee shall:       1.      Promptly notify the
Participant and any Alternate Payee that the order has been received and of the
Plan's procedures for determining whether the order is a QDRO; and  


77

--------------------------------------------------------------------------------

                   2.      Determine within a reasonable period after receipt of
the order whether it is a QDRO and notify the Participant and each Alternate
Payee of the Administrative Committee's determination.     D.      During any
period in which the issue of whether a domestic relations order is a QDRO is
being determined by the Administrative Committee, a court of competent
jurisdiction or otherwise, the Administrative Committee shall segregate the
amounts which would have been payable to the Alternate Payee during such period
if the order had been determined to be a QDRO. If the order, or a modification
of the order, is determined within eighteen (18) months to be a QDRO, the
Administrative Committee shall segregate the amounts (as adjusted by
attributable investment income or loss), in accordance with the Plan's
provisions, for the entitled individual(s). If, within eighteen (18) months, the
order is determined not to be a QDRO or its status as a QDRO is not resolved,
the Administrative Committee may pay the segregated amounts (as adjusted by
attributable investment income or loss) to the individual(s) entitled to receive
such amounts absent such order. Any determination that an order is a QDRO made
after the close of the eighteen (18) month period shall be applied prospectively
only.  

ARTICLE XVIII - MISCELLANEOUS PROVISIONS

18.1      Governing Law.     All matters regarding the validity, effect,
interpretation and administration of this Plan and Trust document shall be
determined in accordance with the laws of the State of California, except where
preempted by ERISA or other federal statutes.   18.2      Gender.     Wherever
appropriate, terms used herein in the singular may include the plural or the
plural may be read as the singular, and the masculine gender may include the
feminine, and the neuter may include both the masculine and feminine.   18.3   
  Amendment Of Laws.     All references to sections of ERISA or of the Code, or
any regulations or rulings thereunder, shall be deemed to refer to such sections
as they may subsequently be modified, amended, replaced or amplified by any
federal statutes, regulations or rulings of similar application and importance.
 


78

--------------------------------------------------------------------------------



18.4    Interpretations.

                All questions of interpretation of these definitions, their
application, binding effect, as well as all issues concerning coverage, benefits
and administration of this Plan shall be resolved by the Trustee(s) and the
Administrative Committee, as provided elsewhere in this Plan, in their sole
discretion.  

ARTICLE XIX – SPECIAL RULES APPLICABLE TO SAFE HARBOR
CONTRIBUTIONS

19.1      Rules of Employer Election and Application.     A.      If the
Employer has elected to make Safe Harbor Contributions to this Plan for a Plan
Year pursuant to Code section 401(k)(12) and if the Employer has provided the
safe harbor notice required by Code section 401(k)(12)(D), then the special
rules applicable to Safe Harbor Contributions as provided in the Code and this
Article shall apply;     B.      To the extent that any other provision of the
Plan is inconsistent with the provisions of this Article, the provisions of this
Article shall control;     C.      The purpose of this Article is to allow the
Employer to take advantage of the alternative methods of meeting
nondiscrimination requirements pursuant to Code Sections 401(k)(12) and
401(m)(11).   19.2      Definitions.     A.      "Eligible Employee" means, for
purposes of determining Safe Harbor Contributions and for these safe harbor
provisions, any Employee who is entitled to make elective deferrals and have
such amounts contributed as Employer contributions under the terms of the
Employer's 401(k) Plan;     B.      "Employer's 401(k) Plan" means the Venture
Financial Group, Inc. KSOP, the qualified retirement plan maintained by the
Employer which includes a cash or deferred arrangement within the meaning of
Code section 401(k);     C.      "Nonhighly Compensated Employee" means an
Employee who is not a Highly Compensated Employee;     D.      "Salary Reduction
Contributions" means the contributions each Eligible Employee may make pursuant
to a salary reduction election to have his or her Compensation reduced for the
Year in any amount selected by the employee, subject to the limitations in the
Employer's 401(k) Plan. The Employer will make a salary reduction contribution
to the Employer's  


79

--------------------------------------------------------------------------------

  401(k) Plan, as an Elective Deferral, in the amount by which the employee's
Compensation has been reduced. To the extent permitted or required by law, the
amount of the Code section 402(g) limits, Code section 415 limits and any other
applicable Code limits will be adjusted to reflect any limits and any annual
cost-of-living increases in such limits as announced by the IRS;     E.     
"Year" means the calendar year.     The provisions of the Plan implementing the
limitations of Code section 415 apply to the Safe Harbor Contributions described
in to this Article and elsewhere in this Plan.   19.3      Special Requirements
Applicable To Safe Harbor Contributions.     A.      All benefits attributable
to Safe Harbor Contributions described in this Article, and elsewhere in this
Plan, are one hundred percent (100%) vested and nonforfeitable at all times;    
B.      The Actual Deferral Percentage and Average Contributions Percentage
tests described in the Employer's 401(k) Plan and in Code sections 401(k)(3) and
401(m)(2) shall be deemed satisfied for any Year for which Safe Harbor
Contributions are made and to which this Article applies;     C.      An
Employee who is both an Eligible Employee and a Nonhighly Compensated Employee
but who has not met the eligibility rules of this Plan as described in the
Eligibility, Participation and Beneficiary Designation article shall nonetheless
be a participant in this Plan for purposes of determining and receiving an
allocation of Safe Harbor Contributions;     D.      All Nonhighly Compensated
Employees who are Participants in the Employer's 401(k) Plan shall receive a
Safe Harbor Contribution provided they are eligible to make Salary Reduction
Contributions, but regardless of whether they actually make Salary Reduction
Contributions;     E.      All Eligible Employees who are Nonhighly Compensated
Employees and who are Participants entitled to a Safe Harbor Contribution shall
be entitled to an allocation of Safe Harbor Contributions regardless of whether
they satisfy any one thousand (1000) Hours of Service requirement which would
otherwise apply to allocations of other types of contributions under the Plan;  


80

--------------------------------------------------------------------------------

              F.      A Participant's Safe Harbor Contributions shall not be
distributable earlier than upon the Participant's retirement, death, disability,
Termination of Employment, upon attainment of age fifty-nine and one-half (59
1/2), or hardship, as provided in the Employer's 401(k) Plan, certain corporate
changes as provided in the Code, or termination of the Plan;     G.      The
Employer may consider the Safe Harbor Contributions described in this Article in
determining whether the Plan does not impermissibly discriminate in favor of
Highly Compensated Employees under Code section 401(a)(4). The Safe Harbor
Contributions may also be used toward meeting the top heavy minimum allocation
requirements under Code section 416(c)(2);     H.      Prior to terminating the
401 (k) safe harbor provisions of this Plan, as created under this article, an
Employer must provide appropriate notice in the manner described in ERISA Sec.
204(h), to the extent required by law;     I.      The Plan's Administrative
Committee may rely on guidance in IRS Revenue Notice 98-52 (or any subsequent
guidance), for matters not covered in this Article.  



DATED:_______________, 2006

         

EMPLOYER
Venture Financial Group, Inc.

          By:_________________________           Ken F. Parsons, Sr., CEO
[SIGNATURES ON FOLLOWING PAGE]                       TRUSTEES                  
    VENTURE FINANCIAL GROUP, INC.
EMPLOYEE STOCK OWNERSHIP PLAN                      
___________________________________           Sandra Sager, Trustee            
                      ___________________________________           Rick
Panowicz, Trustee                       ___________________________________    
      Jewell Manspeaker, Trustee



 81

--------------------------------------------------------------------------------